 

Exhibit 10.1

 

EXECUTION COPY





 

 

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of December 15, 2016

 

among

 

AGREE REALTY CORPORATION,

as the Parent,

 

AGREE LIMITED PARTNERSHIP,

as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

and

 

The other Lenders Party Hereto

 



 



 

PNC CAPITAL MARKETS LLC,

CITIGROUP GLOBAL MARKETS INC. and

WELLS FARGO SECURITIES, LLC, as

Joint Lead Arrangers and Joint Book Managers for the Revolving Credit Facility,

 

PNC CAPITAL MARKETS LLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

REGIONS CAPITAL MARKETS and

SUNTRUST ROBINSON HUMPHREY, INC., as

Joint Lead Arrangers and Joint Book Managers for the Term Loan Facilities,

 

CITIGROUP GLOBAL MARKETS INC. and

WELLS FARGO SECURITIES, LLC, as

Co-Syndication Agents for the Revolving Credit Facility,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

REGIONS BANK

and SUNTRUST BANK, as

Co-Syndication Agents for the Term Loan Facilities, 

 



 



 

 

 



TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1       Applicable Rate for Revolving Eurodollar Rate Loans/Letter of
Credit Fees 3     Applicable Rate for Term Eurodollar Rate Loans 3    
Applicable Rate for Revolving Eurodollar Rate Loans/Letter of Credit Fees 4    
Applicable Rate for Term Eurodollar Rate Loans 4       1.02 Other Interpretive
Provisions 31 1.03 Accounting Terms 31 1.04 Rounding 32 1.05 Times of Day 32
1.06 Letter of Credit Amounts 32 1.07 Classifications of Loans and Borrowings 32
      ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 32       2.01 Committed
Loans 32 2.02 Borrowings, Conversions and Continuations of Committed Loans 33
2.03 Intentionally Omitted 34 2.04 Letters of Credit 34 2.05 Swing Line Loans 42
2.06 Prepayments 44 2.07 Termination or Reduction of Commitments 45 2.08
Repayment of Loans 45 2.09 Interest 45 2.10 Fees 46 2.11 Computation of Interest
and Fees; Retroactive Adjustments of Applicable Rate 47 2.12 Evidence of Debt 47
2.13 Payments Generally; Administrative Agent’s Clawback 48 2.14 Sharing of
Payments by Lenders 49 2.15 Extension of Revolving Maturity Date 50 2.16
Increase in Commitments; Additional Term Loans 51 2.17 Cash Collateral 52 2.18
Defaulting Lenders 53 2.19 Reallocation on the Closing Date 55       ARTICLE
III. TAXES, YIELD PROTECTION AND ILLEGALITY 55       3.01 Taxes 55 3.02
Illegality 58 3.03 Inability to Determine Rates 59 3.04 Increased Costs 59 3.05
Compensation for Losses 60 3.06 Mitigation Obligations; Replacement of Lenders
61 3.07 Survival 61

 

 

 i

 

 

TABLE OF CONTENTS 

 

    Page       ARTICLE IV. [INTENTIONALLY OMITTED] 61     ARTICLE V. CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 61       5.01 Conditions of Initial Credit
Extension 61 5.02 Conditions to all Credit Extensions 63       ARTICLE VI.
REPRESENTATIONS AND WARRANTIES 64       6.01 Existence, Qualification and Power
64 6.02 Authorization; No Contravention 64 6.03 Governmental Authorization;
Other Consents 64 6.04 Binding Effect 64 6.05 Financial Statements; No Material
Adverse Effect 64 6.06 Litigation 65 6.07 No Default 65 6.08 Ownership of
Property; Liens 65 6.09 Environmental Compliance 65 6.10 Insurance 65 6.11 Taxes
66 6.12 ERISA Compliance 66 6.13 Subsidiaries; Equity Interests 67 6.14 Margin
Regulations; Investment Company Act 67 6.15 Disclosure 67 6.16 Compliance with
Laws 67 6.17 Taxpayer Identification Number 67 6.18 Anti-Money
Laundering/International Trade Law Compliance 68 6.19 Unencumbered Pool
Properties 68       ARTICLE VII. AFFIRMATIVE COVENANTS 68       7.01 Financial
Statements 68 7.02 Certificates; Other Information 69 7.03 Notices 70 7.04
Payment of Obligations 71 7.05 Preservation of Existence, Etc. 71 7.06
Maintenance of Properties 71 7.07 Maintenance of Insurance 71 7.08 Compliance
with Laws 71 7.09 Books and Records 71 7.10 Inspection Rights 72 7.11 Use of
Proceeds 72 7.12 Unencumbered Pool Properties 72 7.13 Subsidiary Guarantor
Organizational Documents 72 7.14 Additional Guarantors; Release of Guarantors 73
7.15 Environmental Matters 73 7.16 REIT Status; New York Stock Exchange Listing
74 7.17 Anti-Money Laundering/International Trade Law Compliance 74      
ARTICLE VIII. NEGATIVE COVENANTS 74       8.01 [Intentionally Omitted] 74 8.02
Investments 74

  

 ii

 

 

TABLE OF CONTENTS

 

    Page       8.03 Fundamental Changes 75 8.04 Dispositions 75 8.05 Restricted
Payments 76 8.06 Change in Nature of Business 76 8.07 Transactions with
Affiliates 76 8.08 Burdensome Agreements 76 8.09 Use of Proceeds 76 8.10 Minimum
Number of Unencumbered Pool Properties 77 8.11 Industry Concentration 77 8.12
[Intentionally Omitted] 77 8.13 Negative Pledge 77 8.14 Financial Covenants 77  
    ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 78       9.01 Events of Default
78 9.02 Remedies Upon Event of Default 80 9.03 Application of Funds 80      
ARTICLE X. ADMINISTRATIVE AGENT 81       10.01 Appointment and Authority 81
10.02 Rights as a Lender 81 10.03 Exculpatory Provisions 82 10.04 Reliance by
Administrative Agent 83 10.05 Delegation of Duties 83 10.06 Resignation of
Administrative Agent 83 10.07 Non-Reliance on Administrative Agent and Other
Lenders 84 10.08 No Other Duties, Etc. 84 10.09 Administrative Agent May File
Proofs of Claim 84 10.10 Collateral and Guaranty Matters 85 10.11 No Reliance on
Administrative Agent’s Customer Identification Program 86 10.12 Consents and
Approvals 86       ARTICLE XI. MISCELLANEOUS 86       11.01 Amendments, Etc. 86
11.02 Notices; Effectiveness; Electronic Communication 88 11.03 No Waiver;
Cumulative Remedies; Enforcement 90 11.04 Expenses; Indemnity; Damage Waiver 90
11.05 Payments Set Aside 92 11.06 Successors and Assigns 92 11.07 Treatment of
Certain Information; Confidentiality 96 11.08 Right of Setoff 97 11.09 Interest
Rate Limitation 97 11.10 Counterparts; Integration; Effectiveness 97 11.11
Survival of Representations and Warranties 98 11.12 Severability 98 11.13
Replacement of Lenders 98 11.14 Governing Law; Jurisdiction; Etc. 99 11.15
Waiver of Jury Trial 100 11.16 No Advisory or Fiduciary Responsibility 100 11.17
Electronic Execution of Assignments and Certain Other Documents 100

  

 iii

 

 

TABLE OF CONTENTS

 

    Page       11.18 USA PATRIOT Act 101 11.19 ENTIRE AGREEMENT 101 11.20 Effect
on Existing Credit Agreement 101 11.21 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 101

  

 iv

 

 

SCHEDULES

 

1.01(A) Commitments 1.01(B) Guarantors 6.05 Material Indebtedness and Other
Liabilities 6.06 Litigation 6.08 Existing Liens 6.09 Environmental Matters 6.13
Subsidiaries; Other Equity Investments; Equity Interests 6.17 Loan Parties’
Taxpayer Identification Numbers 6.19 Initial Unencumbered Pool Properties 11.02
Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

  Form of     A Committed Loan Notice B Swing Line Loan Notice C-1 Revolving
Note C-2 Swing Line Note C-3 Tranche A Term Note C-4 Tranche B Term Note D
Compliance Certificate E Assignment and Assumption F Unencumbered Pool Report

  

 v

 

  

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is entered into as of December 15, 2016 by and among AGREE REALTY
CORPORATION, a Maryland corporation (the “Parent”), AGREE LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), each of the Loan Parties from
time to time party hereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swing Line Lender and an L/C Issuer and
CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, each as an L/C
Issuer, with PNC CAPITAL MARKETS LLC, CITIGROUP GLOBAL MARKETS INC. and WELLS
FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint Book Managers for the
Revolving Credit Facility, PNC CAPITAL MARKETS LLC, CAPITAL ONE, NATIONAL BANK,
U.S. BANK NATIONAL ASSOCIATION, REGIONS CAPITAL MARKETS and SUNTRUST ROBINSON
HUMPHREY, INC., as Joint Lead Arrangers and Joint Book Managers for the Term
Loan Facilities, CITIGROUP GLOBAL MARKETS INC. and WELLS FARGO SECURITIES, LLC,
as Co-Syndication Agents for the Revolving Credit Facility and CAPITAL ONE,
NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION, REGIONS BANK and SUNTRUST
BANK, as Co-Syndication Agents for the Term Loan Facilities.

 

Certain of the Lenders and other financial institutions have made available to
the Borrower (i) a revolving facility in the amount of $150,000,000, (ii) a term
loan facility in the amount of $35,000,000 and (iii) a term loan facility in the
amount of $65,000,000, in each case on the terms and conditions contained in
that certain Credit Agreement dated as of July 21, 2014 (as amended and in
effect immediately prior to the date hereof, the “Existing Credit Agreement”) by
and among the Borrower, such Lenders, certain other financial institutions, and
PNC Bank, National Association, as Administrative Agent, and the other parties
thereto;

 

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement to make available to the Borrower credit facilities in an
aggregate initial amount of $350,000,000, which will include (i) an increased
Revolving Credit Facility in the amount of $250,000,000, (ii) the existing
$65,000,000 term loan facility and (iii) the existing $35,000,000 term loan
facility, all on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant, and agree that the Existing Credit Agreement is amended
and restated in its entirety, as follows:

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.

 

“Administrative Agent” means PNC in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurodollar Rate Loan” has the meaning specified in Section 3.02.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Annual Capital Expenditure Adjustment” means for all Properties, an amount
equal to (i) $0.10 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of all Properties multiplied by (iii) the
number of days in such period divided by (iv) 365.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, Sanctions and
embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Facility Fee” means at all times after the Investment Grade Rating
Date, the percentage set forth in the table below corresponding to the Pricing
Level at which the “Applicable Rate” is determined in accordance with the
definition thereof:

 

Pricing Level  Facility Fee  1   0.125% 2   0.150% 3   0.200% 4   0.250% 5 
 0.300%

 

Any change in the applicable Pricing Level at which the Applicable Rate is
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.11(b).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (a) the aggregate
Commitments and the aggregate outstanding principal amount of the Term Loans
represented by (b) such Lender’s Commitment and the outstanding principal amount
of such Lender’s Term Loans at such time, subject to adjustment as provided in
Section 2.18. If the Commitments and the obligation of the L/C Issuers to make
L/C Credit Extensions have been terminated pursuant to Section 9.02 or if the
Commitments have expired, then the Applicable Percentage of each Lender shall be
the percentage (carried out to the ninth decimal place) of the aggregate
outstanding principal amount of all Committed Loans represented by the aggregate
outstanding principal amount of such Lender’s Committed Loans.

 

“Applicable Rate” means,

 

(a)          Prior to the Investment Grade Rating Date, with respect to a given
Class of Loans, the following percentages per annum, based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a):

 

 2 

 

 

For Revolving Loans:

 

 

Pricing Level

  Leverage Ratio  Applicable Rate
for Revolving
Eurodollar Rate
Loans/Letter of
Credit Fees   Applicable Rate
for Revolving
Base Rate Loans  1  < 40%   1.30%   0.30% 2  ≥ 40% but < 45%   1.35%   0.35% 3 
≥ 45% but < 50%   1.50%   0.50% 4  ≥ 50% but < 55%   1.65%   0.65% 5  ≥ 55% 
 1.95%   0.95%

 

For Term Loans:

 

 

Pricing Level

  Leverage Ratio  Applicable Rate
for Term
Eurodollar Rate
Loans   Applicable Rate
for Term Base
Rate Loans  1  < 40%   1.65%   0.65% 2  ≥ 40% but < 45%   1.75%   0.75% 3  ≥ 45%
but < 50%   1.90%   0.90% 4  ≥ 50% but < 55%   2.05%   1.05% 5  ≥ 55%   2.35% 
 1.35%

 

Any increase or decrease in the Applicable Rates resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 5, shall apply as
of the fifth Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect as
of the Closing Date shall be determined based upon Pricing Level 1 in the case
of all Classes of Loans.

 

(b)          On and at all times after the Investment Grade Rating Date, with
respect to a given Class of Loans, the applicable rate per annum set forth in
the tables below corresponding to the Pricing Level in the first column of the
tables in which the Parent’s or Borrower’s Credit Rating falls.

 

 3 

 

 

For Revolving Loans: 

 

Pricing Level  Credit Rating  Applicable Rate
for Revolving
Eurodollar Rate
Loans/Letter of
Credit Fees   Applicable Rate
for Revolving
Base Rate Loans  1  ≥ A-/A3   0.85%   0.00% 2  BBB+/Baa1   0.90%   0.00% 3 
BBB/Baa2   1.00%   0.00% 4  BBB-/Baa3   1.20%   0.20% 5  <BBB-/Baa3/Unrated 
 1.55%   0.55%

 

For Term Loans:

 

 

Pricing Level

  Credit Rating  Applicable Rate
for Term
Eurodollar Rate
Loans   Applicable Rate
for Term Base
Rate Loans  1  ≥ A-/A3   1.50%   0.50% 2  BBB+/Baa1   1.55%   0.55% 3  BBB/Baa2 
 1.65%   0.65% 4  BBB-/Baa3   1.90%   0.90% 5  <BBB-/Baa3/Unrated   2.45% 
 1.45%

 

During any period that the Parent or Borrower has received Credit Ratings from
each of S&P, Fitch and Moody’s that are not equivalent and the difference
between the highest and lowest of such Credit Ratings is (i) one Pricing Level,
then the Applicable Rate shall be determined based on the highest of such Credit
Ratings or (ii) two or more Pricing Levels, then the Applicable Rate shall be
determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Pricing Level, in which case the Applicable Rate
shall be determined based on the second highest Credit Rating). During any
period that the Parent or Borrower has received only two Credit Ratings from any
of S&P, Fitch and Moody’s that are not equivalent and the difference between
such Credit Ratings is (x) one Pricing Level, then the Applicable Rate shall be
determined based on the higher of such Credit Ratings or (y) two or more Pricing
Levels, then the Applicable Rate shall be determined based on the Pricing Level
that would be applicable if the rating was one higher than the lower of the two
applicable Credit Ratings received. During any period that the Parent or
Borrower has only received a Credit Rating from Moody’s or S&P, then the
Applicable Rate shall be based upon such Credit Rating. During any period after
the Investment Grade Rating Date that the Parent or Borrower has (A) not
received a Credit Rating from any Rating Agency or (B) only received a Credit
Rating from a Rating Agency that is neither S&P nor Moody’s, then the Applicable
Rate shall be determined based on Pricing Level 5 in the table above.

 

 4 

 

 

“Applicable Revolving Maturity Date” has the meaning specified in Section 2.15.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
aggregate Commitments represented by such Lender’s Commitment at such time,
subject to adjustment as provided in Section 2.18. If the Commitments and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Commitments have expired, then the Applicable
Revolving Percentage of each Revolving Lender shall be determined based on the
Applicable Revolving Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” mean PNC Capital Markets LLC, Citigroup Global Markets Inc. and
Wells Fargo Securities LLC, in their capacity as joint lead arrangers and joint
book managers for the Revolving Credit Facility and PNC Capital Markets LLC,
Capital One, National Association, U.S. Bank National Association, Regions
Capital Markets and SunTrust Robinson Humphrey, Inc., in their capacity as joint
lead arrangers and joint book managers for the Term Loan Facilities.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Maturity Date, (b) the date of termination of
the Commitments pursuant to Section 2.07, and (c) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans pursuant to Section
9.02 and of the obligation of the L/C Issuers to make L/C Credit Extensions
pursuant to Section 9.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 5 

 

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the interest rate per annum in effect for such day
announced from time to time by PNC at the Administrative Agent’s Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (b) the Federal Funds Open
Rate plus 0.5%, and (c) the Daily Eurodollar Rate plus 1%, so long as the Daily
Eurodollar Rate is offered, ascertainable and not unlawful.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial lenders are authorized or required to be closed for business in
Pittsburgh, Pennsylvania and if such day relates to any Eurodollar Rate Loan,
means any such day that is also a day on which dealings are carried on in the
London interbank market.

 

“Capitalization Rate” means 7.00% for all properties.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Revolving Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Revolving Lenders to fund participations in respect of either thereof (as the
context may require), cash or deposit account balances or, if an L/C Issuer or
the Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuers or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

 6 

 

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)          the Parent fails at any time to own, directly or indirectly, at
least 75% of the Equity Interests of the Borrower, free and clear of all Liens.

 

“Citibank” means Citibank, N.A. and its successors.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans or Tranche B Term Loans and (b) a Lender, refers to whether such
Lender has a Loan with respect to a particular Class of Loans.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Revolving Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(A) as
its “Revolving Commitment” or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” means a Revolving Loan or a Term Loan.

 

 7 

 

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, (b) restrictions on activities of Subsidiaries
of the types referred to in clause (b) of the definition of Eligible Property
and (c) a negative pledge and restrictions of the type referred to in clause (d)
of the definition of Eligible Property, in each case, that are not more
restrictive than the corresponding provisions of this Agreement.

 

“Compliance Certificate” means a certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Parent
substantially in the form of Exhibit D.

 

“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries,
as determined in accordance with GAAP.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) with respect to a multi-tenant Property, the time
that such Property has an occupancy rate of greater than seventy-five percent
(75%) from tenants occupying such Property and paying rent, or (B) one hundred
eighty (180) days after completion of construction or renovation of such
Property or (C) with respect to a single-tenant Property, rent commences from
the tenant occupying such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means (a) the Borrower, each of the Borrower’s Subsidiaries and
each Guarantor and (b) each Person that, directly or indirectly, is in control
of a Person described in clause (a) above. For purposes of this definition,
control of a Person means the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Rating” means the published or private rating assigned by a Rating
Agency to the senior unsecured long term Indebtedness of a Person.

 

 8 

 

 

“Daily Eurodollar Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage; provided that in no event shall
the Eurodollar Rate be less than 0.0% except with respect to a Term Loan that is
subject to a Swap Contract on the Closing Date but only until the expiration of
such Swap Contract (without giving effect to any extension or replacement
thereof). The Daily Eurodollar Rate shall be adjusted with respect to any Base
Rate Loan on and as of the effective date of any change in the Eurodollar
Reserve Percentage. The Administrative Agent shall give prompt notice to the
Borrower of the Daily Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

 

“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Outstanding Amount of all Revolving Loans and all L/C Obligations on
such date, divided by (b) the Commitments on such date.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans that are Revolving Loans
plus (iii) 3.0% per annum; provided, however, that with respect to the principal
of a Class of Loans, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Class
of Loans plus 3.0% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 3.0% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower, or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in writing to the Administrative Agent that it will comply with its funding
obligations, (d) has assigned all or any portion of its Commitments or Term
Loans, as applicable, in breach of Section 11.06, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, (iii) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding
or appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

 9 

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and 11.06(b)(v) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).

 

“Eligible Ground Lease” means a ground lease containing terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (exclusive of any unexercised extension options)
of 30 years or more from the Closing Date; (b) the right of the lessee to
mortgage and encumber its interest in the leased property, and to amend the
terms of any such mortgage or encumbrance, in each case, without the consent of
the lessor; (c) the obligation of the lessor to give the holder of any mortgage
Lien on such leased property written notice of any defaults on the part of the
lessee and agreement of such lessor that such lease will not be terminated until
such holder has had a reasonable opportunity to cure or complete foreclosures,
and fails to do so; (d) acceptable transferability of the lessee’s interest
under such lease, including ability to sublease; (e) acceptable limitations on
the use of the leased property; and (f) clearly determinable rental payment
terms which in no event contain profit participation rights.

 

 10 

 

 

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

 

(a)          such Property must be a retail property and owned in fee simple, or
leased under an Eligible Ground Lease, entirely by the Borrower or a Subsidiary
Guarantor;

 

(b)          the Loan Party that owns or leases such Property must be
wholly-owned, directly or indirectly, by the Borrower (or be a Subsidiary of the
Borrower that is controlled exclusively by the Borrower and/or one or more
wholly-owned Subsidiaries of the Borrower, including control over operating
activities of such Subsidiary and the ability of such Subsidiary to dispose of,
pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions in each case without any
requirement for the consent of any other party or entity other than the Lenders
as required hereunder; provided that restrictions on the foregoing activities
may also be provided in a Comparable Credit Facility);

 

(c)          the Loan Party that owns or leases such Property and such Property
itself must be located in the United States;

 

(d)          neither such Property, nor if such Property is owned by a
Subsidiary of the Borrower, any of the Parent’s or the Borrower’s direct or
indirect ownership in such Subsidiary, may be subject to any Liens (other than
Permitted Liens (excluding Liens of the type described in clause (f) of the
definition of “Permitted Liens”)), negative pledges and/or encumbrances or any
restrictions on the ability of the relevant Loan Party to transfer or encumber
such Property or income therefrom, or ownership interests in such Subsidiary, or
proceeds of such property or ownership interests (other than the negative pledge
and restrictions hereunder and a negative pledge and restrictions set forth in
the loan documents with respect to any other Comparable Credit Facility);

 

(e)          such Property may not be subject to title, survey, environmental or
other defects, except for title, survey, environmental or other defects that do
not materially detract from the value of such Property or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(f)          the Loan Party that owns or leases such Property may not incur or
otherwise be liable for any Indebtedness other than the Obligations, trade
payables and other Indebtedness permitted to be incurred by Loan Parties
hereunder; and

 

(g)          the Loan Party that owns or leases such Property must satisfy the
requirements of Section 7.14(a).

 

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly make available to each Lender the items
delivered by the Borrower pursuant to the preceding sentence and request that
the Lenders determine whether such Property shall be included as an Eligible
Property. No later than 10 Business Days after the date on which a Lender has
been provided with such request and all of such items, such Lender shall notify
the Administrative Agent in writing whether or not such Lender approves that
such Property be included as an Eligible Property (which approval shall not be
unreasonably withheld, conditioned or delayed). If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
of the inclusion of such Property as an Eligible Property. If the Required
Lenders have approved such Property being included as an Eligible Property, then
such Property shall become an Eligible Property.

 

 11 

 

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (b) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” (as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether or not
waived, or any filing of any request for or receipt of a minimum funding waiver
under Section 412 of the Code or Section 303 of ERISA with respect to any Plan,
or that such filing may be made, or any determination that any Plan is, or is
reasonably expected to be, in at-risk status under Title IV of ERISA; (c) any
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to any
Plan or Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (d) any institution of proceedings, or the occurrence of
an event or condition which would reasonably be expected to constitute grounds
for the institution of proceedings by the PBGC, under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;
(e) any incurrence by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (f) any receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice, or any receipt by any
Multiemployer Plan from the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (g) engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA; or (h) any filing of a
notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 

 12 

 

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loans for an Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing: (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Eurodollar Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)); by (ii) a number equal to 1.00 minus the
Eurodollar Reserve Percentage; provided that in no event shall the Eurodollar
Rate be less than 0.0% except with respect to a Term Loan that is subject to a
Swap Contract on the Closing Date but only until the expiration of such Swap
Contract (without giving effect to any extension or replacement thereof). The
Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan that
is outstanding on the effective date of any change in the Eurodollar Reserve
Percentage as of such effective date. The Administrative Agent shall give prompt
notice to the Borrower of the Eurodollar Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, as of any day the percentage in effect on
such day as prescribed by the FRB (or any successor) for determining the maximum
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurodollar Liabilities”).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

 13 

 

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is not a
wholly-owned Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
11.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or 3.01(c) and
(e) any U.S. federal withholding taxes imposed by FATCA.

 

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereof.

 

“Extension Option” has the meaning specified in Section 2.15.

 

“Facility” means, individually, each of the Term Loan Facilities and the
Revolving Credit Facility and the Term Loan Facilities and the Revolving Credit
Facility are collectively referred to herein as the “Facilities”.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

 

 14 

 

 

“Fee Letters” mean the Fee Letter dated as of October 6, 2016, by and among PNC
Capital Markets LLC, PNC and the Borrower and in those certain other fee
letters, if any, between the Borrower and the other Arrangers and/or their
affiliates entered into to document certain arrangement fees payable to such
other Arrangers in connection with this Agreement.

 

“Fitch” means Fitch Ratings, Inc. and any successor thereto.

 

“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any, plus (d) the Consolidated Group’s pro rata share of the above attributable
to interests in Unconsolidated Affiliates, all for the most recently ended
period of four fiscal quarters.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to the L/C Issuers, such Defaulting Lender’s
Applicable Revolving Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Revolving Percentage of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s net income (or loss), plus depreciation,
amortization and impairment charges on depreciable real estate assets and after
adjustments for unconsolidated partnerships and joint ventures as hereafter
provided. Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) non-cash charges, or (v) non-recurring charges.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

 15 

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. The term “Guarantee” shall not include limited guaranties
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(B).

 

“Guaranty” means the Amended and Restated Guaranty executed by each by the
Parent and each Subsidiary Guarantor in favor of Administrative Agent, for the
benefit of the Lenders, in form and substance acceptable to Administrative
Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” exceeds ten percent
(10%) of all Total Asset Value, then the Borrower shall designate certain
“Immaterial Subsidiaries” as Guarantors such that the aggregate Total Asset
Value of the “Immaterial Subsidiaries” which are not Guarantors does not exceed
ten percent (10%) of all Total Asset Value.

 

 16 

 

 

“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)          all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)          all direct or contingent obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations;

 

(c)          net obligations under any Swap Contract;

 

(d)          all obligations to pay the deferred purchase price of property or
services other than accounts payable incurred in the ordinary course and not
past due;

 

(e)          capital leases, Synthetic Lease Obligations and Synthetic Debt;

 

(f)          all obligations to purchase, redeem, retire, defease or otherwise
make any payment in respect of Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference, plus accrued and unpaid dividends;

 

(g)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property (including indebtedness arising under conditional sales or other
title retention agreements) whether or not such indebtedness has been assumed by
the grantor of the Lien or is limited in recourse; and

 

(h)          all Guarantees in respect of any of the foregoing (except for
Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability).

 

For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Expense” means, without duplication, total interest expense of the
Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates), all for
the most recently ended period of four fiscal quarters.

 

 17 

 

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Class of Loans; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date for such Class of Loans.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such other period as the Administrative Agent in its sole
discretion may allow the Borrower to select; provided, that such period is
available from all of the Lenders), as selected by the Borrower in the
applicable Committed Loan Notice; provided, that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period for Loans of a given Class shall extend beyond
the Maturity Date for such Class.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, and
(ii) Guarantees of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to non-recourse liability.

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent or the Borrower
obtains an Investment Grade Rating from either Moody’s or S&P.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

 18 

 

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of PNC, Citibank and Wells Fargo in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Revolving Maturity Date then in effect; provided that if a Letter of Credit is
Cash Collateralized in accordance with Section 2.17 at least 30 days prior to
the Revolving Maturity Date, the Letter of Credit Expiration Date may be up to
one (1) year after the Revolving Maturity Date.

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

“Letter of Credit Sublimit” means an amount equal to Twenty Five Million Dollars
($25,000,000) as such amount may be reduced from time to time pursuant to the
terms hereof. The Letter of Credit Sublimit is part of, and not in addition to
the Commitments.

 

 19 

 

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means a Revolving Loan, a Term Loan and/or a Swing Line Loan, as the
context shall require.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letters, and the Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceeds 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.

 

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $30,000,000 in value.

 

“Maturity Date” means (a) with respect to Revolving Loans, the Revolving
Maturity Date and (b) with respect to the Tranche A Term Loans and the Tranche B
Term Loans, the Term Loan Maturity Date.

 

 20 

 

 

“Metropolitan Statistical Area” means a Metropolitan Statistical Area as listed
in Budget Bulletin No. 09-01 issued by the Executive Office of the President of
the United States of America, Office of Management and Budget.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such subsidiary
during such period, except that the Parent’s equity in any net loss of any such
subsidiary for such period shall be included in determining Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a subsidiary of the Parent,
such subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso), and (d) rental or other
income from (i) any lease in respect of real property to tenants in any
proceedings under any Debtor Relief Laws during the subject period that was not
paid on the date rent was due to be paid by such tenant taking into account any
applicable grace or cure period provided for by the terms of such lease,
(ii) any lease in respect of real property to tenants in any proceedings under
any Debtor Relief Laws that did not physically occupy such real property during
the entirety of such period, and (iii) any leases in respect of real property to
tenants, which leases have been rejected in any proceeding under Debtor Relief
Laws during the subject period.

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period), plus (b) the
aggregate gross revenues from any ground leases, minus (c) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such real property during such period (including accruals for real estate taxes
and insurance and an amount equal to the greater of (x) 1% of rents and (y)
actual management fees paid in cash, but excluding capital expenditures, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP minus (d) the Annual Capital Expenditure Adjustment.

 

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

 

 21 

 

 

“Non-U.S. Plan” shall mean any plan, fund (including any superannuation fund) or
other similar program established, contributed to (regardless of whether through
direct contributions or through employee withholding) or maintained outside the
United States by the Borrower or one or more of its Subsidiaries primarily for
the benefit of employees of the Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement, or payments to be made upon termination of employment, and which
plan is not subject to ERISA or the Code.

 

“Note” means a Revolving Note, a Term Note or a Swing Line Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. For the avoidance of doubt,
“Obligations” shall not include any obligations or liabilities under any Swap
Contract.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control,
and any successor thereto.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Open
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

 22 

 

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) 95% of Funds From Operations, calculated on a trailing twelve month basis,
and (ii) the amount of Restricted Payments required to be paid by the Parent in
order for it to (x) maintain its REIT status for federal or state income tax
purposes and (y) avoid the payment of federal or state income or excise tax;
provided, however that (1) during an Event of Default under Section 9.01(a),
Restricted Payments by the Parent shall only be permitted up to the minimum
amount needed to maintain the REIT status as a REIT for federal and state income
tax purposes, and (2) notwithstanding the preceding clause (1), no Restricted
Payments will be permitted following acceleration of amounts owing hereunder or
during the existence of an Event of Default under Section 9.01(h).

 

“Permitted Liens” means, with respect to any asset or property of a Person:

 

(a)          Liens for taxes, assessments, charges and levies imposed by any
Governmental Authority (excluding any Lien imposed under ERISA or pursuant to
any Environmental Laws), in each case, not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(c)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)          easements, rights-of-way, restrictions, leases, occupancy
agreements and other similar encumbrances arising in the ordinary course of
business affecting real property which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; and

 

(f)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(j).

 

 23 

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by the Borrower or any
ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or may have
an obligation to contribute, and each such plan that is subject to Title IV of
ERISA for the five-year period immediately following the latest date on which
the Borrower or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Platform” has the meaning specified in Section 7.02.

 

“PNC” means PNC Bank, National Association and its successors.

 

“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.

 

“Property Owners” means, collectively, each Subsidiary which owns an
Unencumbered Pool Property, and “Property Owner” means any one of the Property
Owners.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the “Published Rate” shall be the eurodollar rate for a
one-month period as published for such Business Day in another publication
determined by the Administrative Agent.)

 

“Rating Agency” means S&P, Moody’s or Fitch.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness for borrowed money (other than any
Credit Extension) in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability) is to any Loan Party.

 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Compliance Event” means that any Covered Entity, or in the case of a
Shareholder Covered Entity, a Responsible Officer of either the Borrower or the
Parent obtains actual knowledge that such Shareholder Covered Entity, becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

 24 

 

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Class Lenders” means, with respect to the Revolving Facility, as of
any date of determination, Revolving Lenders having greater than 50% of the
aggregate amount of the Commitments, or in the case of any Class of Term Lenders
or if the Commitments have been terminated pursuant to Section 9.02 or
otherwise, Lenders of such Class holding in the aggregate greater than 50% of
(a) in the case of Revolving Lenders, the aggregate Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) in the case of Term Lenders
of a Class, the aggregate outstanding principal amount of the Term Loan of such
Class; provided that the Commitment of, the Revolving Outstandings held or
deemed held by, and the Term Loans of, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the aggregate amount of the Commitments and the aggregate
outstanding principal amount of the Term Loans or, if the Commitments have been
terminated pursuant to Section 9.02 or otherwise, Lenders holding in the
aggregate greater than 50% of the aggregate Revolving Outstandings and the
aggregate outstanding principal amount of the Term Loans (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, the Revolving
Outstandings held or deemed held by, and the Term Loans of, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Responsible Officer” means the chief executive officer, chairman of the board,
chief financial officer or president, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the stockholders, partners or members
of Borrower, Parent or any Subsidiary (or the equivalent Person thereof).

 

“Revolving Credit Facility” means the extensions of credit made hereunder by
Lenders holding a Commitment.

 

“Revolving Lender” means a Lender having a Commitment, or if the Commitments
have terminated, holding any Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

 25 

 

 

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01(a).

 

“Revolving Maturity Date” means the earliest of (a) January 15, 2021 (as such
date may be extended pursuant to Section 2.15), (b) the date on which the
Commitments are terminated pursuant to Section 2.07 or 9.02 or otherwise and (c)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise); provided, that, in each case, if such date is not a Business Day,
the Revolving Maturity Date shall be the immediately preceding Business Day.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Lender, substantially
in the form of Exhibit C-1.

 

“Revolving Outstandings” means, as of any date of determination, the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and all L/C
Obligations as of such date.

 

“Sanctioned Country” means a country or territory subject to Sanctions,
currently Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Sanctions or Anti-Terrorism
Law.

 

“Sanctions” means sanctions administered or enforced from time to time by the
United States government, including those administered by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.

 

“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien.

 

“Shareholder Covered Entity” means any Person that is a Covered Entity solely
because such Person owns Equity Interests in the Parent.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 

 26 

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, as of any date, a Subsidiary of the Borrower that
is a party to the Guaranty.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means PNC in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing the Swing Line Loans, substantially in the form of
Exhibit C-2.

 

“Swing Line Sublimit” means an amount equal to Twenty Five Million Dollars
($25,000,000) as such amount may be reduced from time to time pursuant to the
terms hereof. The Swing Line Sublimit is part of, and not in addition to, the
Commitments.

 

 27 

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP, minus (b) all intangible assets other than lease intangibles on a
consolidated basis determined in accordance with GAAP plus (c) all depreciation
determined in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lender” means a Tranche A Term Lender and a Tranche B Term Lender.

 

“Term Loan” means a Tranche A Term Loan and a Tranche B Term Loan.

 

“Term Loan Borrowing” means a Tranche A Term Loan Borrowing and a Tranche B Term
Loan Borrowing.

 

“Term Loan Facility” means the Tranche A Term Loan Facility and the Tranche B
Term Loan Facility.

 

“Term Loan Maturity Date” means January 15, 2024; provided, however, that if
such date is not a Business Day, the Term Loan Maturity Date shall be the
immediately preceding Business Day.

 

“Term Note” means a Tranche A Term Note and a Tranche B Term Note, as
applicable.

 

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) the Consolidated Group’s pro rata share of the foregoing items and
components attributable to interests in Unconsolidated Affiliates.

 

“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.

 

“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.

 

“Tranche A Term Lender” means a Lender holding any Tranche A Term Loans.

 

“Tranche A Term Loan” has the meaning specified in Section 2.01(b).

 

 28 

 

 

“Tranche A Term Loan Borrowing” means a borrowing consisting of simultaneous
Tranche A Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period.

 

“Tranche A Term Loan Facility” shall mean the extensions of credit made
hereunder by Lenders holding Tranche A Term Loans.

 

“Tranche A Term Note” means a promissory note made by the Borrower in favor of a
Tranche A Term Lender evidencing the Tranche A Term Loan made by such Lender,
substantially in the form of Exhibit C-3.

 

“Tranche B Term Lender” means a Lender holding any Tranche B Term Loans.

 

“Tranche B Term Loan” has the meaning specified in Section 2.01(c).

 

“Tranche B Term Loan Borrowing” means a borrowing consisting of simultaneous
Tranche B Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period.

 

“Tranche B Term Loan Facility” shall mean the extensions of credit made
hereunder by Lenders holding Tranche B Term Loans.

 

“Tranche B Term Note” means a promissory note made by the Borrower in favor of a
Tranche B Term Lender evidencing the Tranche B Term Loan made by such Lender,
substantially in the form of Exhibit C-4.

 

“Type” when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

 

“Unconsolidated Affiliate” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.

 

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the Unencumbered Pool NOI divided by the Capitalization
Rate.

 

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four. For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter. For the avoidance of doubt, the Net Operating Income of a Property that
was sold by a Person within the fiscal quarter will be excluded in calculating
Unencumbered Pool NOI. For the purposes of calculating the aggregate
Unencumbered Pool NOI of all Unencumbered Pool Properties:

 

(a)          no more than twenty-five (25%) of the aggregate Unencumbered Pool
NOI may be in respect of Unencumbered Pool Properties that are located in any
one Metropolitan Statistical Area, with any excess over such limit being
deducted from the aggregate Unencumbered Pool NOI;

 

(b)          no more than twenty (20%) of the aggregate Unencumbered Pool NOI
may be from a single tenant, with any excess over such limits being deducted
from the aggregate Unencumbered Pool NOI;

 

 29 

 

 

(c)          if the aggregate occupancy rate (determined with respect to tenants
in actual occupancy and paying rent) of all Properties included as Unencumbered
Pool Properties would be less than eighty percent (80%), Borrower shall exclude
from the determination of the Unencumbered Pool NOI one or more of such
Unencumbered Pool Properties as may be necessary for such aggregate occupancy
rate to equal or exceed eighty percent (80%); and

 

(d)          to the extent that more than fifteen (15%) of the aggregate
Unencumbered Pool NOI would be attributable to Properties leased under Eligible
Ground Leases, such excess shall be excluded from the aggregate Unencumbered
Pool NOI.

 

“Unencumbered Pool Property” means an Eligible Property that pursuant to the
terms of this Agreement is permitted to be included in determinations of
Unencumbered Pool NOI and Unencumbered Asset Value.

 

“Unencumbered Pool Report” means a report in substantially the form of Exhibit F
(or such other form approved by Administrative Agent) certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Unsecured Indebtedness” means all Indebtedness which is not secured by a lien
on any property.

 

“Unsecured Interest Expense” means, as of any given date, Interest Expense of
any of the Consolidated Group with respect to Indebtedness that is not Secured
Indebtedness.

 

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage  Unused Rate  <50%   0.25% ≥50%   0.15%

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 30 

 

 

1.02        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

 31 

 

 

1.04         Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.07         Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan”, “Tranche A Term Loan” or “Tranche B Term Loan”) or by Type (e.g.
“Eurodollar Rate Loan” or “Base Rate Loan”) or by Class and Type (e.g.
“Revolving Eurodollar Rate Loan” or “Term Base Rate Loan”). Borrowings also may
be classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Base Rate Borrowing”) or by Class and Type (e.g. “Revolving Base Rate
Borrowing”).

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Committed Loans.

 

(a)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Revolving Outstandings
shall not exceed the aggregate amount of the Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may, with respect to Revolving
Loans, borrow under this Section 2.01, prepay under Section 2.06, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

 32 

 

 

(b)          Tranche A Term Loans. Pursuant to the Existing Credit Agreement,
each Lender set forth on Schedule 1.01(A) having a principal amount set forth
opposite such Lender’s name on such Schedule under the heading “Tranche A Term
Loan” made (or received by assignment (immediately prior to the Closing Date in
connection with Section 2.19 hereof or otherwise)) a “New Term Loan” (as such
term is defined in the Existing Credit Agreement) (hereunder a “Tranche A Term
Loan”) to the Borrower, the aggregate outstanding principal amount of which on
the Closing Date is set forth on such Schedule. The “New Term Loan Commitments”
(as defined in the Existing Credit Agreement) have terminated and the Term
Lenders have no obligation to make any additional Term Loans. Any portion of a
Tranche A Term Loan that is repaid or prepaid may not be reborrowed. Tranche A
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. Additional Tranche A Term Loans may be made in accordance with Section
2.16. As of the Closing Date, the aggregate outstanding principal amount of the
Tranche A Term Loans equals $65,000,000.

 

(c)          Tranche B Term Loans. Pursuant to the Existing Credit Agreement,
each Lender set forth on Schedule 1.01(A) having a principal amount set forth
opposite such Lender’s name on such Schedule under the heading “Tranche B Term
Loan” made (or received by assignment (immediately prior to the Closing Date in
connection with Section 2.19 hereof or otherwise)) an “Existing Term Loan” (as
such term is defined in the Existing Credit Agreement) (hereunder a “Tranche B
Term Loan”) to the Borrower, the aggregate outstanding principal amount of which
on the Closing Date is set forth on such Schedule. The Term Lenders have no
obligation to make any additional Term Loans. Any portion of a Tranche B Term
Loan that is repaid or prepaid may not be reborrowed. Tranche B Term Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
Additional Tranche B Term Loans may be made in accordance with Section 2.16. As
of the Closing Date, the aggregate outstanding principal amount of the Tranche B
Term Loans equals $35,000,000.

 

2.02         Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
must be given in writing. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) one Business Day prior to the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans of a Class shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.04(c)
and 2.05(c), each Borrowing of or conversion to Base Rate Loans of a Class shall
be in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Committed Loans of a Class
from one Type to the other, or a continuation of Eurodollar Rate Loans of a
Class, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or the Type to which existing Committed Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then, so long as no Default exists at
the time of such making, the applicable Loans shall be made as, continued as, or
converted to, Eurodollar Rate Loans having an Interest Period of one month;
provided, however, that if a Default exists at the time of such making,
continuation or conversion, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

 33 

 

 

(b)          Following receipt of a Committed Loan Notice with respect to a
Class of Loans, the Administrative Agent shall promptly notify each Lender of
such Class of the amount of its share of the Loans of such Class requested
thereby, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the
applicable Class of the details of any automatic conversion to Eurodollar Rate
Loans having an Interest Period of one month described in the preceding
subsection. In the case of a Committed Borrowing of a Revolving Loan, each
Revolving Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of PNC with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans of a Class may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Class Lenders for such Class.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the applicable Class of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans of a Class upon determination of such interest
rate. At any time that Base Rate Loans of a Class are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of such Class of
any change in PNC’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 9 Interest Periods in
effect with respect to each Class of Committed Loans.

 

2.03         Intentionally Omitted.

 

2.04         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

 (i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer severally and not jointly agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower in a
maximum aggregate amount up to the Letter of Credit Sublimit, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(I) the Revolving Outstandings shall not exceed the aggregate amount of the
Commitments, (II) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Revolving Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (III) the stated amount (calculated in accordance
with Section 1.06 hereof) of the L/C Obligations of any L/C Issuer shall not
exceed the lesser of (x) 33.33% of the Letter of Credit Sublimit, and (y) the
Commitment of such L/C Issuer in its capacity as a Revolving Lender. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

 34 

 

 

(ii)         The L/C Issuers shall not issue any Letter of Credit, if:

 

(A)         the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance (subject to Section 2.04(b)(ii));
or

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date.

 

(iii)        No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount of
less than $50,000;

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)         any Revolving Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
such Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as each may elect in
its sole discretion, or

 

 35 

 

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        No L/C Issuer shall amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuers shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuers in connection with Letters of
Credit issued by it or proposed to be issued by them and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer selected by the
Borrower to issue a Letter of Credit (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require. Additionally, the
Borrower shall furnish to such L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

 

 36 

 

 

(ii)         If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the applicable L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such L/C Issuer, the Borrower shall not be required to make a specific request
to an L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) such L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Class Lenders of Revolving
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the applicable L/C Issuer not to permit such extension.

 

(iii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Revolving Percentage
times the amount of such Letter of Credit.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, such L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 37 

 

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse an L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Revolving Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.04(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)         Each Revolving Lender shall upon any notice pursuant to Section
2.04(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan which is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.

 

(iv)        Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.

 

(v)         Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

 38 

 

 

(vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of an L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          At any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will promptly distribute to
such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the applicable L/C Issuer its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuers for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

 39 

 

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against an L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, an L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

 40 

 

 

(g)          Applicability of ISP and UCP. Unless otherwise expressly agreed by
an L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.

 

(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Eurodollar Rate
Loans times the daily amount available to be drawn under such Letter of Credit;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to an applicable
L/C Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Revolving Lenders in accordance with
the upward adjustments in their respective Applicable Revolving Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, payable to such L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, the
Administrative Agent may, and upon the request of the Required Class Lenders of
Revolving Lenders shall, while any Event of Default exists, require that all
Letter of Credit Fees accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by such L/C Issuer, at
a rate per annum equal to one-eighth of one-percent (0.125%), computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of each such L/C Issuer relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

 41 

 

 

2.05        Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the Revolving
Lenders set forth in this Section 2.05, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Revolving Outstandings shall not exceed the Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment; and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Revolving
Percentage times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which must be given in writing. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.05(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

 

(c)          Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole discretion may
request (but in any event shall request within five Business Days of the date on
which a Swing Line Loan has been made), on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Revolving Loan which is a Base Rate Loan in an amount equal
to such Lender’s Applicable Revolving Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan which is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

 42 

 

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Borrowing in accordance with Section 2.05(c)(i), the request for a
Revolving Loan which is a Base Rate Loan submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

 43 

 

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loan which is a Base Rate
Loan or risk participation pursuant to this Section 2.05 to refinance such
Lender’s Applicable Revolving Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.06        Prepayments.

 

(a)          Except as otherwise provided in subsections (d) and (e) below and
subject to Section 3.05, the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment (including any prepayment premium to be paid pursuant to the
immediately following subsection (d) or (e)) and the Class and Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of each applicable Class of its receipt of each such notice,
and of the amount of such prepayment payable to such Lender. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.18, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)          If for any reason the Revolving Outstandings at any time exceed the
aggregate amount of the Commitments then in effect, the Borrower shall within
one (1) Business Day after notice from the Administrative Agent prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate in an amount equal
to such excess. Each such prepayment shall be applied as follows: first, to the
Committed Loans and Swing Line Loans until paid in full and second, to Cash
Collateralize the L/C Obligations.

 

 44 

 

 

(d)          During the periods set forth below, the Borrower may only prepay
Term Loans, in whole or in part, at the prices (expressed as percentages of the
principal amount of such Term Loans to be prepaid) set forth below, plus accrued
and unpaid interest, if any, to the date of prepayment:

 

Period  Percentage  Closing Date to and including the first anniversary thereof 
 102% After the first anniversary of the Closing Date to and including the
second anniversary of the Closing Date   101% After the second anniversary of
the Closing Date   100%

 

(e)          The Borrower and the Term Lenders acknowledge and agree that the
amounts payable by the Borrower in connection with the prepayment of the Term
Loans as provided in subsection (d) above, are a reasonable calculation of the
Term Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from the prepayment of the Term Loans. For
the avoidance of doubt, the prepayment premiums set forth in this Section shall
be in addition to, and not in lieu of, any prepayment premiums required in
connection with any prepayments made under and pursuant to any Master Agreement
then in effect.

 

2.07        Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Commitments, or from time to
time permanently reduce the Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Revolving Outstandings would exceed the Commitments,
and (iv) if, after giving effect to any reduction of the Commitments, the Letter
of Credit Sublimit or Swing Line Sublimit exceeds the amount of the Commitments,
such applicable sublimits shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Commitments. Any reduction of the
Commitments shall be applied to the Commitment of each Revolving Lender
according to its Applicable Revolving Percentage. All fees accrued until the
effective date of any termination of the Commitments shall be paid on the
effective date of such termination.

 

2.08        Repayment of Loans.

 

(a)          The Borrower shall repay to the Lenders of a given Class on the
Maturity Date for such Class the aggregate principal amount of Committed Loans
of such Class outstanding on such date, together with all accrued but unpaid
interest, fees and all other sums due with respect thereto.

 

(b)          The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Revolving Maturity Date, together with all accrued but unpaid interest, fees
and all other sums due with respect thereto.

 

2.09        Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan of a Class shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such Class
of Loans; (ii) each Base Rate Loan of a Class shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such Class of
Loans; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Base Rate Loans.

 

 45 

 

 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        While any Event of Default exists pursuant to Section 9.01(a)(i) or
(h), the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)        The Administrative Agent may, and upon the request of the Required
Lenders shall, while any other Event of Default exists, require the Borrower to
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(v)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.10        Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.04:

 

(a)          Unused Fee / Facility Fee. At all times during the Availability
Period (including at any time during which one or more of the conditions in
Article V is not met), the Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage,

 

(i)          at all times prior to the Investment Grade Rating Date, an unused
fee equal to the Unused Rate times the actual daily amount by which the
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.18

 

(ii)         and, at all times on and after the Investment Grade Rating Date, a
per annum commitment fee equal to the daily aggregate amount of the Commitments
(whether or not utilized) multiplied by a per annum rate equal to the Applicable
Facility Fee.

 

Such fees shall be computed on a daily basis and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Borrower acknowledges that
the fee payable under subclause (ii) is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes

 

 46 

 

 

(b)          Other Fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts (i) fees in the amounts
and at the times specified in the Fee Letters and (ii) such other fees as shall
have been separately agreed upon in writing in the amounts and at the times
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.11        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the inaccurate reporting of the Credit
Rating or for any other reason, the Borrower or the Lenders determine that (i)
the Pricing Level as determined by the Leverage Ratio calculated by the Borrower
or the Credit Rating reported as of any applicable date was inaccurate and (ii)
a proper determination of the Pricing Level would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.04(c)(iii), 2.04(h) or
2.09(b) or under Article IX. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

2.12        Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender of a Class made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note of such Class, which shall
evidence such Lender’s Loans of such Class in addition to such accounts or
records. Each Lender may attach schedules to any of its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

 47 

 

 

(b)          In addition to the accounts and records referred to in subsection
(a), each Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.13        Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its applicable share as provided herein of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)          (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans of the applicable Class. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Committed Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

 48 

 

 

(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or an L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be prima facie evidence of
the amount due.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14        Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans of such
Class made by it, or in the case of a Revolving Lender, the participations in
L/C Obligations or in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans, and if
applicable, subparticipations in L/C Obligations and Swing Line Loans, of the
other Lenders of such Class, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Committed Loans and other
amounts owing them; provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 49 

 

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.15        Extension of Revolving Maturity Date. Subject to the provisions of
this Section 2.15, the Borrower shall have the option to extend the Revolving
Maturity Date then in effect hereunder (the “Applicable Revolving Maturity
Date”) twice, each time, for an additional six (6) months from the Applicable
Revolving Maturity Date (the “Extension Option”), subject to the satisfaction of
each of the following conditions:

 

(i)          At least thirty (30) days and not more than one hundred twenty
(120) days prior to the Applicable Revolving Maturity Date the Borrower shall
notify the Administrative Agent of its exercise of the Extension Option;

 

(ii)         As of the date of the Borrower’s request to exercise the Extension
Option and as of the Applicable Revolving Maturity Date no Default shall have
occurred and be continuing, provided that if such Default requires the giving of
notice by the Administrative Agent in accordance with Section 9.01, such notice
shall have been given;

 

(iii)        The Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Applicable Revolving Maturity
Date signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension (such certification to confirm that such resolutions remain in
effect and have not been modified since the adoption thereof) and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct on and as of the date of the
Borrower’s request to exercise the Extension Option and as of the Applicable
Revolving Maturity Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 7.01,
and (B) no Default exists;

 

(iv)        The Borrower shall deliver to the Administrative Agent a Compliance
Certificate setting forth in reasonable detail the calculations required to show
that the Loan Parties are in compliance with the terms of this Agreement;

 

 50 

 

 

(v)         No later than the Applicable Revolving Maturity Date the Borrower
shall have paid to the Administrative Agent (for the pro rata benefit of the
Revolving Lenders) an extension fee in the amount of 0.075% of the then-current
Commitments; and

 

(vi)        The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) incurred by the Administrative Agent in connection with such
extension.

 

2.16        Increase in Commitments; Additional Term Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
during the period beginning on the Closing Date to (x) the Revolving Maturity
Date to request an increase in the Commitments and (y) the Maturity Date of a
Class of Term Loans to request additional Term Loans of such Class, in each
case, by providing written notice to the Administrative Agent (an “Increase
Request”); provided, however, that after giving effect to any such increases,
the aggregate amount of the Commitments and Loans shall not exceed $500,000,000
(as reduced by the amount of any permanent reduction of the Commitments under
the Revolving Credit Facility and any payments of the principal amount of the
Term Loan Facilities). Each such Increase Request must be an aggregate minimum
amount of $10,000,000 and integral multiples of $5,000,000 in excess thereof.
The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Commitments or Term Loans, as
applicable, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase in Commitments or the Term Loans, as
applicable, and the allocations of the increase in the Commitments or the Term
Loans, as applicable, among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. Promptly after delivery of the
Increase Request to the Administrative Agent, the Borrower shall enter into an
engagement letter with the Administrative Agent and the Arrangers for the
applicable Facility governing, among other things, the syndication of such
increase in the Commitments or the Term Loans, as applicable, and which shall
include, among other things, the fees of the Lenders and the Administrative
Agent with respect to such Increase Request. Any additional Commitments or Term
Loans of a Class made pursuant to this Section shall be regarded as Commitments
or Term Loans of the same Class, as applicable, hereunder and accordingly shall
have the same maturity date as, bear interest at the same rates as, and
otherwise be subject to the same terms and conditions of, the Loans of such
Facility outstanding hereunder at the time such additional Commitments or Term
Loans, as applicable, are made. No Lender shall be obligated in any way
whatsoever to increase its Commitment or the principal amount of its Term Loans
or provide a new Commitment or Term Loan, as applicable, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee.

 

 51 

 

 

(b)          Effecting the increase of the Commitments and/or Term Loans under
this Section is subject to the following conditions precedent: (x) no Default
shall be in existence on the effective date of such increase or would result
from such proposed increase or from the application of the proceeds thereof, (y)
the representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the effective
date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section, the representations and warranties contained in clauses (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of the Borrower or Guarantor, as applicable, of
(A) all corporate and other necessary action taken by the Borrower to authorize
such increase and (B) all corporate and other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrower and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the Required
Lenders, in form and content similar to the opinion provided to the
Administrative Agent and the Lenders pursuant to Section 5.01(a)(v) or such
other form acceptable to the Administrative Agent, and (iii) to the extent
requested, new Notes executed by the Borrower, payable to any new Lenders and
replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the amount of their Commitment or the principal amount of their Term
Loans, as applicable. Any Lender receiving such a replacement Note shall
promptly return to the Borrower the Note that was replaced. In connection with
any increase in the Commitments or additional Term Loans made pursuant to this
Section 2.16, any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request. The Borrower
shall pay such fees to the Administrative Agent, for its own account and for the
benefit of the Lenders providing such additional Commitments, as determined at
the time of such increase.

 

(c)          If in connection with an Increase Request, a new Revolving Lender
becomes a party to this Agreement or any existing Revolving Lender is increasing
its Commitment, such Lender shall on the date it becomes a Revolving Lender
hereunder (or in the case of an existing Revolving Lender, increases its
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Applicable Revolving Percentage (determined with respect to the
Revolving Lenders’ respective Commitments after giving effect to the requested
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Revolving Lenders, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender. The Borrower
shall pay to the Revolving Lenders amounts payable, if any, to such Revolving
Lenders under Section 3.05 as a result of any resulting prepayment of any such
Revolving Loans.

 

(d)          This Section shall supersede any provisions in Section 2.14 or
11.01 to the contrary.

 

2.17        Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or an L/C Issuer (i) if such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Revolving Lender that is a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at PNC. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Revolving Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

 52 

 

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the applicable L/C Issuer or the Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.18        Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.

 

 53 

 

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer or
the Swing Line Lender hereunder; third, in the case of a Defaulting Lender that
is a Revolving Lender, if so determined by the Administrative Agent or requested
by an L/C Issuer or the Swing Line Lender, to be held as Cash Collateral for
future funding obligations of that Defaulting Lender of any participation in any
Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
in the case of a Defaulting Lender that is a Revolving Lender, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Class of Loans or L/C Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Class of Loans of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        Certain Fees. A Defaulting Lender that is a Revolving Lender (x)
shall not be entitled to receive any unused fee pursuant to Section 2.10(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and the Borrower shall (A)
be required to pay to each of the L/C Issuers and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.04(h).

 

(iv)        Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender that is a
Revolving Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender that is a Revolving Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.04 and 2.05, the “Applicable Revolving Percentage” of each such non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
such non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

 

 54 

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
and solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swing Line Lender and the L/C Issuers, agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders of the applicable Class (without giving effect
to Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.19        Reallocation on the Closing Date.

 

The Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Agreement, the amount of each of the Commitments and Term
Loans of such Lender is as set forth on Schedule I attached hereto.
Simultaneously with the effectiveness of this Agreement, the Commitments and
Loans of each of the Lenders of a Class shall be reallocated among the Lenders
of such Class pro rata in accordance with their respective Commitments and Loans
for such Class. To effect such reallocations, each Lender of a Class who either
had no Commitment or no Loan with respect to such Class prior to the
effectiveness of this Agreement or whose Commitment or Loan with respect to such
Class upon the effectiveness of this Agreement exceeds its Commitment or Loan
with respect to such Class immediately prior to the effectiveness of this
Agreement (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of, the Commitments
and/or Loans of such Class from the Lenders of such Class whose Commitments
and/or Loans are less than their respective Commitment or Loans of such Class
immediately prior to the effectiveness of this Agreement (each an “Assignor
Lender”), so that the Commitments and Loans of such Class of each Lender of such
Class will be as set forth on Schedule I attached hereto. Such purchases shall
be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions without the payment of any related
assignment fee, and, except for Notes to be provided to the Assignor Lenders and
Assignee Lenders in the principal amount of their respective Commitments or
Loans of any applicable Class, no other documents or instruments shall be, or
shall be required to be, executed in connection with such assignments (all of
which are hereby waived). The Assignor Lenders, the Assignee Lenders and the
other Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to the making of any Loans to be made on the Closing Date and any netting
transactions effected by the Administrative Agent) with respect to such
reallocations and assignments so that the aggregate outstanding principal amount
of Revolving Loans shall be held by the Revolving Lenders pro rata in accordance
with the amount of the Commitments (determined without giving effect to any
termination of Commitments effected by the making of any such Loans) of the
Revolving Lenders.

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 55 

 

 

(ii)         If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)          Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.

 

(ii)         Without limiting the provisions of subsection (a) or (b) above,
each Lender and each L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

 56 

 

 

(d)          Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original, or if acceptable to the recipient a certified copy, of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)          Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)         each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)         executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(II)        executed originals of Internal Revenue Service Form W-8ECI,

 

(III)       executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

 57 

 

 

(IV)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)        Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or any L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market (each an “Affected Eurodollar Rate Loan”), then (a)
such Lender shall promptly give written notice of such circumstances to the
Borrower through the Administrative Agent, which notice shall be withdrawn
whenever such circumstances no longer exist, (b) the obligation of such Lender
hereunder to make Affected Eurodollar Rate Loans, continue Affected Eurodollar
Rate Loans as such and to convert a Base Rate Loan to an Affected Eurodollar
Rate Loan shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for such Lender to make or maintain such Affected Eurodollar
Rate Loans, such Lender shall then have a commitment only to make a Base Rate
Loan when an Affected Eurodollar Rate Loan is requested, and (c) such Lender’s
Loans of a Class then outstanding as Affected Eurodollar Rate Loans, if any,
shall be converted automatically to Base Rate Loans of the same Class on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by Law. If any such conversion
or prepayment of an Affected Eurodollar Rate Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.05.

 

 58 

 

 

3.03        Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Committed Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04        Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement referred to in the definition of
“Eurodollar Reserve Percentage”);

 

(ii)         subject any Lender or any L/C Issuer to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such L/C Issuer); or

 

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

 59 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that such Lender or
L/C Issuer shall not be entitled to submit a claim for compensation hereunder
unless such Person shall have determined that the making of such claim is
consistent with its general practices under similar circumstances in respect of
similarly situated borrowers with credit agreements entitling it to make such
claims (it being agreed that none of the L/C Issuers or Lenders shall be
required to disclose any confidential or proprietary information in connection
with such determination or the making of such claim).

 

(b)          Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or such L/C Issuer’s
capital or on the capital of such Lender’s or such L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

 60 

 

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07        Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV. [INTENTIONALLY OMITTED]

 

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions of Initial Credit Extension. The effectiveness of this
Agreement, the amendment and restatement of the Existing Credit Agreement and
the obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder are all subject to satisfaction of the following conditions
precedent:

 

 61 

 

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

 

(i)          executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)         a Note of a given Class executed by the Borrower in favor of each
Lender of such Class requesting a Note;

 

(iii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in its state of organization and
each other jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(v)         a favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders may reasonably request;
provided, however, that opinions with respect to Loan Parties (other than the
Parent and the Borrower) that are not organized in the States of Delaware,
Maryland and Michigan (other than enforceability opinions with respect to any
Loan Document to which such Loan Party is a party which will not be from the
jurisdiction of formation unless otherwise requested below), will be required
only if requested by the Administrative Agent, in its sole discretion, with the
understanding that enforceability opinions will be required with respect to any
Loan Document to which such Loan Party is a party, which if the Administrative
Agent has not requested other opinions in addition to enforceability, may be
subject to necessary assumptions to avoid the requirement of having opinions
from the jurisdiction of formation of such Loan Parties;

 

(vi)        a certificate of a Responsible Officer of the Parent either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)       a certificate signed by a Responsible Officer of the Parent
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since December
31, 2015 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

 62 

 

 

(viii)      a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on September 30, 2016, signed by a
Responsible Officer of the Borrower;

 

(ix)         a duly completed Unencumbered Pool Report calculated as of
September 30, 2016, signed by a Responsible Officer of the Borrower;

 

(x)          [intentionally omitted]; and

 

(xi)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)          The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of any Loan Party, threatened in any court or
before any arbitrator or governmental authority related to the Loan that could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(d)          Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02        Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)          The representations and warranties of the Borrower and each other
Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
clauses (a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.01.

 

(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

 63 

 

 

(c)          The Administrative Agent and, if applicable, an L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

6.01         Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.02         Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03         Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

6.04         Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

 64 

 

 

(b)          The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated September 30, 2016, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 6.05 sets forth all material indebtedness and other liabilities, direct
or contingent, of the Parent and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 

(c)          Since December 31, 2015, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. Each of the Parent and Borrower is
Solvent, and each of the Loan Parties and the other Subsidiaries considered on a
consolidated basis are Solvent.

 

6.06         Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect , and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 6.06.

 

6.07         No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

6.08         Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens and Liens set
forth on Schedule 6.08.

 

6.09         Environmental Compliance. The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 6.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.10         Insurance. The properties of the Loan Parties are insured with
financially sound and reputable insurance companies, none of which are
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Loan Party operates, subject to such self-insurance reasonably acceptable to the
Administrative Agent.

 

 65 

 

 

6.11        Taxes. The Borrower and its Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.12        ERISA Compliance.

 

(a)          Each Plan is in substantial compliance in form and operation with
its terms and with ERISA and the Code (including the Code provisions compliance
with which is necessary for any intended favorable tax treatment) and all other
applicable laws and regulations. Each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes, or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification).

 

(b)          No ERISA Event has occurred or is reasonably expected to occur.
None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has, within any of the five
(5) calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan.

 

(c)          There are no actions, suits or claims pending against or involving
a Plan (other than routine claims for benefits) or, to the best knowledge of the
Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to result in liability to the Borrower or any of its Subsidiaries.
The Borrower, each of its Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan. No Plan which is subject to
Section 412 of the Code or Section 302 of ERISA has applied for or received an
extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA.

 

(d)          None of the Borrower, any of its Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.

 

(e)          Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in liability to the Borrower or any of its Subsidiaries. All
contributions required to be made with respect to a Non-U.S. Plan have been
timely made. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Non-U.S. Plan, determined as of the end of the Borrower’s
most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities.

 

 66 

 

 

6.13         Subsidiaries; Equity Interests. The Parent and Borrower have no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
6.13 as of the date of this Agreement, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 6.13 free and clear of all Liens (other than Permitted Liens and
Liens set forth on Schedule 6.08). Neither Parent nor Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Part (b) of Schedule 6.13 as of the date of this Agreement. All of
the outstanding Equity Interests in each Property Owner have been validly
issued, are fully paid and nonassessable and are owned by the applicable holders
in the amounts specified on Part (c) of Schedule 6.13 free and clear of all
Liens (other than Liens in favor of Administrative Agent).

 

6.14         Margin Regulations; Investment Company Act.

 

(a)           None of the Loan Parties is engaged nor will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)           None of the Loan Parties, any Person Controlling the Borrower, or
any other Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.15         Disclosure. The Loan Parties have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of their Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

6.16         Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.17         Taxpayer Identification Number. Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 6.17.

 

 67 

 

 

6.18        Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law. In the case of a Shareholder
Covered Entity, the representations in this Section shall be limited to the
actual knowledge of the Responsible Officers of each of the Borrower and the
Parent.

 

6.19        Unencumbered Pool Properties. As of the Closing Date, the initial
Unencumbered Pool Properties are set forth on Schedule 6.19. Each of the
Properties included in calculations of Unencumbered Asset Value and Unencumbered
Pool NOI satisfies all of the requirements contained in the definition of
Eligible Property (or if such Property was approved as an Eligible Property
pursuant to the last paragraph of the definition of such term, such Property
satisfies the requirements to be an Eligible Property that such Property
satisfied at the time it was so approved).

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each
Subsidiary to:

 

7.01        Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders and prepared consistent with past practices:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

 

(b)          as soon as available, but in any event within 60 days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

 68 

 

 

As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02        Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Unencumbered Pool Report (which
delivery may, unless Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or e-mail and shall be
deemed to be an original authentic counterpart thereof for all purposes);

 

(c)          promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

 

(d)          after the same are available, and promptly after request by the
Administrative Agent or any Lender, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)          not later than seven (7) Business Days after the Parent or the
Borrower receives notice of the same from any Rating Agency or otherwise learns
of the same, notice of the issuance of any change or withdrawal in the Credit
Rating by any Rating Agency in respect of the Parent or the Borrower, together
with the details thereof, and of any announcement by such Rating Agency that any
such Credit Rating is “under review” or that any such Credit Rating has been
placed on a watch list or that any similar action has been taking by such Rating
Agency;

 

(f)          to the extent applicable, promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
Parent or Borrower pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)          promptly, and in any event within five (5) Business Days after
receipt thereof by Parent or Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party unless restricted from doing so by such agency; and

 

(h)          promptly, such additional reasonable and customary information
regarding the business, financial or corporate affairs of Parent or Borrower or
any Unencumbered Pool Property, or compliance with the terms of the Loan
Documents, as Administrative Agent or any Lender may from time to time
reasonably request, to the extent such information is in a Loan Party’s
possession or control.

 

 69 

 

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Arrangers will make available to the Lenders and L/C Issuers materials and/or
information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Parent, Borrower or
their Affiliates, or the respective Equity Interests of any of the foregoing,
and who may be engaged in investment and other market-related activities with
respect to such Persons’ Equity Interests. Parent and Borrower hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed
to have authorized Administrative Agent, Arrangers, L/C Issuers and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

7.03        Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

 

 70 

 

 

(c)          of the occurrence of any ERISA Event; and

 

(d)          of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04         Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

7.05         Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.03 or 8.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

7.06         Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.07         Maintenance of Insurance. Maintain, or cause to be maintained, with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons or as may be required
by Law, taking into consideration tenants that carry insurance in lieu of that
normally carried by owners of similar Property or self-insure in lieu of such
insurance.

 

7.08         Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.09         Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

 71 

 

 

7.10         Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower (after the occurrence of and
during the continuance of an Event of Default) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

7.11         Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes and all other lawful purposes including for debt
repayment, working capital, capital expenditures, and acquisitions, new
construction, redevelopment, renovations, expansions, tenant improvement costs,
joint ventures, note purchases, and construction primarily associated with
income producing, retail properties, but not in contravention of any Law or of
any Loan Document.

 

7.12         Unencumbered Pool Properties. Except where the failure to comply
with any of the following would not have a Material Adverse Effect, each of
Parent and Borrower shall cause each other Loan Party and use commercially
reasonable efforts to cause the applicable tenant, to:

 

(a)           pay all real estate and personal property taxes, assessments,
water rates or sewer rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Unencumbered Pool Property, now or hereafter
levied or assessed or imposed against any Unencumbered Pool Property or any part
thereof (except those which are being contested in good faith by appropriate
proceedings diligently conducted);

 

(b)           promptly pay (or cause to be paid) when due all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Unencumbered Pool Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted), and in
any event never permit to be created or exist in respect of any Unencumbered
Pool Property or any part thereof any other or additional Lien or security
interest other than Permitted Liens;

 

(c)           operate the Unencumbered Pool Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Loan Party’s prudent business judgment; and

 

(d)           cause each other Loan Party to, to the extent owned and controlled
by a Loan Party, preserve, protect, renew, extend and retain all material rights
and privileges granted for or applicable to each Unencumbered Pool Property.

 

7.13         Subsidiary Guarantor Organizational Documents. Each of Parent and
Borrower shall, and shall cause each other Subsidiary Guarantor to, at its
expense, maintain the Organization Documents of each Subsidiary Guarantor in
full force and effect, without any cancellation, termination, amendment,
supplement, or other modification of such Organization Documents, except as
explicitly required by their terms (as in effect on the date hereof), except for
amendments, supplements, or other modifications that do not adversely affect the
interests of the Lenders in any material respect.

 

 72 

 

 

7.14        Additional Guarantors; Release of Guarantors.

 

(a)          No later than the date the Borrower is required to deliver a
Compliance Certificate pursuant to Section 7.02(a) with respect to a fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter of a fiscal
year) during which (x) a Person became a Subsidiary (other than an Excluded
Subsidiary or an Immaterial Subsidiary), (y) an Excluded Subsidiary ceased to be
subject to the restriction which prevented it from becoming a Guarantor on the
Closing Date or pursuant to this Section or (z) the value of the assets of an
Immaterial Subsidiary precluded it from continuing to qualify as an Immaterial
Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty (or such other document as the Administrative Agent shall deem
appropriate for such purpose) each of the following in form and substance
satisfactory to the Administrative Agent: (i) a counterpart of the Guaranty or
such other document as the Administrative Agent may deem appropriate for such
purpose executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iii) through (v) of Section 5.01(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

 

(b)          The Borrower may notify the Administrative Agent in writing that a
Guarantor (other than the Parent) is to be released from the Guaranty, and
following receipt of such notice the Administrative Agent shall release such
Guarantor from the Guaranty, so long as: (i) upon its release from the Guaranty
such Subsidiary will either become an Excluded Subsidiary or an Immaterial
Subsidiary or shall cease to be a Subsidiary of the Borrower, in each case, as a
result of a transaction permitted hereunder; (ii) no Default shall then be in
existence or would occur as a result of such release, including without
limitation; (iii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date); and (iv) the Administrative Agent shall
have received such written notice at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such notice shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Unless the Administrative Agent notifies
the Borrower otherwise, such Guarantor shall be deemed to have been released
from its Guaranty upon the later to occur of ten (10) Business Days following
the Administrative Agent’s receipt of such notice and the date set forth in such
notice as the requested date of release. Upon the Borrower’s written request,
the Administrative Agent shall execute such documents as the Borrower may
reasonably request (and at the expense of the Borrower) to evidence the release
of a Guarantor from the Guaranty.

 

7.15        Environmental Matters. Comply and cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Loan Parties shall use commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Loan Parties shall promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply in all material respects with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties, each as required under
Environmental Laws. The Loan Parties shall promptly take all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.

 

 73 

 

 

7.16         REIT Status; New York Stock Exchange Listing. The Parent shall at
all times (i) maintain its REIT status, and (ii) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States.

 

7.17         Anti-Money Laundering/International Trade Law Compliance. No
Covered Entity will become a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law;
or (d) use the Term Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay the
Obligations will not be derived from any unlawful activity. Each Covered Entity
shall comply with all Anti-Terrorism Laws. The Borrower shall promptly notify
the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event. The first, second and fourth sentences of this Section shall
not apply to Shareholder Covered Entities.

 

ARTICLE VIII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

 

8.01       [Intentionally Omitted]

 

8.02       Investments. Make any Investments, except:

 

(a)          Investments in the form of cash or cash equivalents;

 

(b)          Investments existing on the date hereof and set forth on Schedule
6.13;

 

(c)          advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)          Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
located within the United States, provided in each case the Investments held by
Borrower or Subsidiary are in accordance with the provisions of this Section
8.02 other than this Section 8.02(d);

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)          Investments in unimproved land holdings not to at any time exceed
ten percent (10%) of Total Asset Value;

 

(g)          Investments in mortgages, mezzanine loans and notes receivable not
to at any time exceed ten percent (10%) of Total Asset Value;

 

 74 

 

 

(h)          Investments in Construction in Progress not to at any time exceed
twenty percent (20%) of Total Asset Value; and

 

(i)          Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed twenty percent (20%) of Total Asset Value.

 

Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment. Investments pursuant to clauses
(f) through (i) above in the aggregate will not exceed twenty-five percent (25%)
of Total Asset Value.

 

8.03        Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)          any Loan Party (other Parent or Borrower) may merge with (i) Parent
or Borrower; provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person; provided that, if such Loan Party owns an Unencumbered Pool Property and
is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property;

 

(b)          any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c)          any Loan Party may Dispose of a Property owned by such Loan Party
in the ordinary course of business and for fair value; provided that if such
Property is a Unencumbered Pool Property, then such Property shall cease to be
an Unencumbered Pool Property;

 

(d)          Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)          a Subsidiary that is not (and is not required to be) a Loan Party
may liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04        Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          any other Dispositions of Properties or other assets in an arm’s
length transaction; provided that the Borrower and the Parent will remain in pro
forma compliance with the covenants set forth in Section 8.14 after giving
effect to such transaction; and

 

 75 

 

 

(d)          leases and subleases of Properties, as lessor or sublessor (as the
case may be), in the ordinary course of business.

 

8.05        Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, each Subsidiary
may make Restricted Payments to Parent, Borrower, and any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable solely in the
common Equity Interests or other Equity Interests of such Loan Party including
(i) “cashless exercises” of options granted under any share option plan adopted
by Parent, (ii) distributions of rights or equity securities under any rights
plan adopted by Borrower or Parent, and (iii) distributions (or effect stock
splits or reverse stock splits) with respect to its Equity Interests payable
solely in additional shares of its Equity Interests;

 

(c)          so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, Borrower, Parent
and each Subsidiary may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common Equity Interests or other Equity Interests; and

 

(d)          Parent may and Borrower may make any Permitted Distributions.

 

8.06        Change in Nature of Business. Engage in any material line of
business other than a business primarily focused on the ownership and management
of single-tenant net lease retail properties or other businesses involving net
leased properties as described in the Parent’s then current SEC public filings
and, in each case, businesses substantially related or incidental thereto.

 

8.07        Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party as would be obtainable by such Loan Party at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

 

8.08        Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any Comparable Credit Facility)
that limits the ability (i) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on any Unencumbered Pool Properties (other than
Permitted Liens).

 

8.09        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

 76 

 

 

8.10        Minimum Number of Unencumbered Pool Properties. Without the prior
written consent of Required Lenders allow there to be less than one hundred
(100) Unencumbered Pool Properties.

 

8.11        Industry Concentration. Not permit more than twenty-five percent
(25%) of annualized base rents of the Loan Parties and their Subsidiaries for
any twelve (12) month period to be attributable to any one industry type.

 

8.12        [Intentionally Omitted].

 

8.13        Negative Pledge. Not permit the incurrence of any Indebtedness
(other than the Credit Extensions) secured by any Lien granted by a Loan Party
on any Unencumbered Pool Property.

 

8.14        Financial Covenants. Not, directly or indirectly, permit:

 

(a)          Maximum Leverage Ratio. Total Indebtedness to exceed sixty percent
(60%) of Total Asset Value at any time; provided, however, that if Total
Indebtedness exceeds sixty percent (60%) of Total Asset Value but does not
exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (a) in reliance on
this proviso more than one time during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 

(b)          Maximum Secured Leverage Ratio. Total Secured Indebtedness to
exceed forty percent (40%) of Total Asset Value at any time.

 

(c)          Minimum Tangible Net Worth. Tangible Net Worth at any time to be
less than the sum of (i) $ $480,986,250 plus (ii) an amount equal to
seventy-five percent (75%) of net equity proceeds received by the Parent after
September 30, 2016 (other than proceeds received in connection with any dividend
reinvestment program).

 

(d)          Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA
to Fixed Charges to be less than 1.50 to 1.0 at any time.

 

(e)          Maximum Secured Recourse Indebtedness. Total Indebtedness that is
Secured Recourse Indebtedness to be in excess of fifteen percent (15%) of Total
Asset Value at any time.

 

(f)          Maximum Unencumbered Leverage Ratio. Total Indebtedness that is
Unsecured Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value
at any time; provided, however, that if Total Indebtedness that is Unsecured
Indebtedness exceeds sixty percent (60%) of Unencumbered Asset Value but does
not exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (f) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (f) in reliance on
this proviso more than one time during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 

 77 

 

 

(g)          Minimum Unsecured Interest Expense Ratio. The ratio of Unencumbered
Pool NOI to Unsecured Interest Expense to be less than 1.75 to 1.00 at any time.

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Any of the following shall constitute an Event of
Default:

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)          Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.14, 7.16, 7.17 or Article VIII (other than Section 8.14(f) and
8.14(g)); or

 

(c)          Unencumbered Pool Covenant Compliance. The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 8.14(f)
or 8.14(g) and such failure continues for 10 days; or

 

(d)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsections (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days, or such longer period of time as is reasonably
necessary to cure such failure, provided that the Loan Party has commenced and
is diligently prosecuting the cure of such failure and cures it within an
additional 30 day period; or

 

(e)          Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 6.18 is or becomes false or
misleading at any time; or

 

(f)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(g)          Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000, or (b) Non-Recourse Indebtedness having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than an amount equal to 5% of Total Asset Value as
of any date, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in subsections (a) or
(b), above, or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
$5,000,000; or

 

 78 

 

 

(h)          Insolvency Proceedings, Etc. Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(i)          Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Material Subsidiary (other than a Material Subsidiary whose only liability is
Non-Recourse Indebtedness in an aggregate principal amount of less than 5% of
Total Asset Value) becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(j)          Judgments. There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $25,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(k)          ERISA. (i) An ERISA Event shall have occurred that, in the opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$5,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000; or

 

(l)          Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

 79 

 

 

(m)          Change of Control. There occurs any Change of Control; or

 

(n)          REIT Status of Parent. Parent ceases to be treated as a REIT.

 

9.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing and after giving effect to all applicable notice and cure periods,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default described in
Section 9.01(h) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

9.03        Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings, interest
on other Obligations and prepayment premiums payable to the Term Lenders under
Section 2.06(d) or (e), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;

 

 80 

 

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.04 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

ARTICLE X. ADMINISTRATIVE AGENT

 

10.01         Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. Without limiting the generality of the foregoing, the use of the
term “agent” or other similar terms in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

10.02         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The Lenders acknowledge
that, as a result of engaging in such businesses, the Administrative Agent or
its Affiliates may (a) receive information regarding the Loan Parties or any of
their Affiliates (including information that may be subject to confidentiality
obligations in favor of the Loan Parties or their Affiliates) in connection with
other transactions or business and shall be under no obligation to provide such
information to the Lenders, and (b) accept fees and other consideration from the
Loan Parties for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

 81 

 

 

10.03        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any of the other Loan Documents unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by the Administrative Agent by reason of taking or
continuing to take any such action. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until notice describing such Default
and stating that such notice is a “notice of default” is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. No claim may be made by any Lender, any L/C Issuer, the
Administrative Agent, or any of their Related Parties against the Administrative
Agent, any Lender, any L/C Issuer or any of their Related Parties, or any of
them, for any special, indirect or consequential damages or, to the fullest
extent permitted by Law, for any punitive damages in respect of any claim or
cause of action (whether based on contract, tort, statutory liability, or any
other ground) based on, arising out of or related to any Loan Document or the
transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and the Administrative Agent and each Lender hereby
waives, releases and agrees never to sue upon any claim for any such damages,
whether such claim now exists or hereafter arises and whether or not it is now
known or suspected to exist in its favor. Each Lender hereby agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent and
each of its Related Parties shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any of the Loan Parties that may come into the possession of
the Administrative Agent or any of its Related Parties.

 

 82 

 

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Lender or any L/C Issuer whether in respect of any Loan, any fees or any other
amounts due to the Lenders or any L/C Issuer under this Agreement. In the event
an error in computing any amount payable to any Lender or any L/C Issuer is
made, the Administrative Agent, the Borrower and each affected Lender shall,
forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Open Rate.

 

10.04      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05      Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.06      Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time, and at the request of the
Required Lenders as a result of Administrative Agent’s gross negligence or
willful misconduct in performing its duties under this Agreement shall, give
notice of its resignation to the Lenders, the L/C Issuers and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

 83 

 

 

(b)          Any resignation by PNC as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

10.07         Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender and each L/C Issuer expressly acknowledges
that the Administrative Agent has not made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of any of the Loan Parties, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.

 

10.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

 

10.09         Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

 84 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 11.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10       Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuers shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by all Lenders;

 

(b)          [reserved]; and

 

(c)          to release any Subsidiary Guarantor from its obligations under the
Guaranty if such release is permitted under Section 7.14(b).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.

 

 85 

 

 

10.11       No Reliance on Administrative Agent’s Customer Identification
Program. Each of the Lenders and each L/C Issuer acknowledges and agrees that
neither such Person, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such ’Person’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 1020.220
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping, (iii)
comparisons with government lists, (iv) customer notices or (v) other procedures
required under the CIP Regulations or such other Anti-Terrorism Law.

 

10.12       Consents and Approvals. All communications from the Administrative
Agent to all of the Lenders or Lenders of one or more Classes requesting such
Lenders’ determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to each applicable Lender, (b) shall be accompanied
by a description of the matter or time as to which such determination, approval,
consent or disapproval is requested, or shall advise each such Lender where such
matter or item may be inspected, or shall otherwise describe the matter or issue
to be resolved, (c) shall include, if reasonably requested by a Lender and to
the extent not previously provided to such Lender, written materials and an
overview of any other information provided to the Administrative Agent by the
Loan Parties in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof. Each Lender shall reply promptly, but in any event within
10 Business Days after receipt of any such request from the Administrative Agent
(the “Lender Reply Period”). Unless a Lender shall give written notice to the
Administrative Agent that it objects to the recommendation or determination of
the Administrative Agent (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or determination;
provided, that such deemed consent shall not apply to the amendments, waivers
and consents set forth in subsections (a) through (h) of the proviso included in
the first sentence of Section 11.01. With respect to decisions requiring the
approval of the Required Lenders, Required Class Lenders of a Class of Lenders
or all Lenders, the Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all applicable Lenders and upon receiving the required approval or consent
shall follow the course of action or determination of the Required Lenders or
the Required Class Lenders of such Class of Lenders (and each nonresponding
Lender shall be deemed to have concurred with such recommended course of action)
or all Lenders, as the case may be.

 

ARTICLE XI. MISCELLANEOUS

 

11.01       Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 5.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

 86 

 

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that (x) only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate and
(y) only the consent of the Required Class Lenders of Revolving Lenders shall be
necessary to waive any obligation of the Borrower to pay Letter of Credit Fees
at the Default Rate;

 

(e)          change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, however, the definition of the term “Required
Class Lenders” as it relates to a particular Class of Lenders and the number or
percentage of a Class of Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, may, solely with respect
to such Class of Lenders, may be amended, waived or modified with the consent of
each Lender in such Class;

 

(g)          release any collateral without the written consent of each Lender,
except to the extent the release of such collateral is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by Administrative Agent acting alone); or

 

(h)          release any Guarantor without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.10 or otherwise permitted pursuant to the terms of this Agreement (in
which case such release may be made by the Administrative Agent acting alone);
and

 

 87 

 

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuers in addition to the Lenders
required above, affect the rights or duties of the applicable L/C Issuers under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) a Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) any term of this Agreement or of any other Loan Document relating solely to
the rights or obligations of the Lenders of a particular Class, and not Lenders
of any other Class, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Required Class
Lenders for such Class of Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is a party thereto); and
(vi) while any Term Loans remain outstanding, no amendment, waiver or consent
shall amend, modify or waive (A) Section 5.02 or any other provision of this
Agreement or any other Loan Document if the effect of such amendment,
modification or waiver is to (1) require the Revolving Lenders to make Revolving
Loans, (2) require any L/C Issuer to issue Letters of Credit or (3) require the
Swing Line Lender to make Swing Line Loans, in each case, when such Lenders or
such L/C Issuer would not otherwise be required to do so, (B) the amount of the
Swing Line Sublimit or (C) the Letter of Credit Sublimit, in each case, without
the prior written consent of the Required Class Lenders of the Revolving
Lenders. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) a
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

 88 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

 

 89 

 

 

(e)          Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of a Responsible
Officer of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit).

 

 90 

 

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

 91 

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

 92 

 

 

(i)           Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of a given Class at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of a given Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of the Swing Line Lender’s rights and obligations in respect of Swing Line Loans
and (y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment in respect of such Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

 

(C)         the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility; and

 

 93 

 

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B)
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and, in the case of a Defaulting Lender that is a Revolving Lender,
participations in Letters of Credit and Swing Line Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

 94 

 

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

 95 

 

 

(g)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time the
Swing Line Lender and/or L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, such Person may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of such Person as L/C Issuer or
Swing Line Lender, as the case may be. If an L/C Issuer resigns, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
If the Swing Line Lender resigns, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Revolving Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer
and/or Swing Line Lender to effectively assume the obligations of retiring L/C
Issuer and/or Swing Line Lender with respect to such Letters of Credit.

 

11.07       Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16 or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

 96 

 

 

11.08         Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time but in the case of an L/C
Issuer, a Lender or an Affiliate of the L/C Issuer or a Lender, subject to
receipt of the prior written consent of the Administrative Agent exercised in
its sole discretion, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

11.09         Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

 97 

 

 

11.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the applicable L/C
Issuer or the Swing Line Lender then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

11.13      Replacement of Lenders. If any Lender (i) requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (ii) is a Defaulting Lender or (iii) does not vote in favor of any
amendment, modification or waiver to this Agreement or any other Loan Document
which, pursuant to Section 11.01, requires the vote of such Lender, and the
Required Lenders or Required Class Lenders (as the case may be) shall have voted
in favor of such amendment, modification or waiver, then, so long as no Default
or Event of Default has occurred and is continuing, the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

 98 

 

 

(d)          in the case of any such assignment under subsection (iii) above,
the assignee assuming such obligations has agreed to vote in favor of such
amendment, modification or waiver; and

 

(e)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF
LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 99 

 

 

11.15         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower , each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor the Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Loan Party any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

 100 

 

 

11.18      USA PATRIOT Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names, addresses and taxpayer
identification numbers of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

11.19      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

11.20      Effect on Existing Credit Agreement.

 

(a)          Existing Credit Agreement. Upon satisfaction of the conditions
precedent set forth in Section 5.01, this Agreement shall exclusively control
and govern the mutual rights and obligations of the parties hereto with respect
to the Existing Credit Agreement, and the Existing Credit Agreement shall be
superseded by this Agreement in all respects, in each case, on a prospective
basis only.

 

(b)          NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT
SOLELY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT PURSUANT TO THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT).

 

11.21      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 101 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[remainder of page intentionally left blank]

 

 102 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Revolving Credit and Term Loan Agreement to be executed by their authorized
officers all as of the date first above written.

 

  Agree Realty Corporation a Maryland
corporation, as the Parent         By: /s/ Joel N. Agree     Name: Joel N. Agree
    Title: President         AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership, as the Borrower         By: Agree Realty Corporation,     a
Maryland corporation, its sole general partner         By: /s/ Joel N. Agree    
Name: Joel N. Agree     Title: President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  PNC BANK, NATIONAL ASSOCIATION,   as Administrative Agent, an L/C Issuer, the
Swing Line
Lender and as a Lender         By: /s/ David C. Drouillard     Name: David C.
Drouillard     Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  CITIBANK, N.A., as an L/C Issuer and a Lender         By: /s/ John C. Rowland
    Name: John C. Rowland     Title: Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as an L/C Issuer and a Lender      
  By: /s/ Winita Lau     Name: Winita Lau     Title: Senior Vice President

 

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  CAPTIAL ONE, National Association, as a Lender         By: /s/ Barbara Heubner
    Name: Barbara Heubner     Title: Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  REGIONS BANK, as a Lender         By: /s/ T. Barrett Vawter     Name: T.
Barrett Vawter     Title: Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  SUNTRUST BANK, as a Lender         By: /s/ Kristopher M. Dickson



    Name: Kristopher M. Dickson     Title: Senior Vice President        



 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Anthony J. Mathena
    Name: Anthony J. Mathena     Title: Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  CITIZENS BANK, N.A., as a Lender         By: /s/ Kerri Colwell     Name: Kerri
Colwell     Title: Sr. Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  RAYMOND JAMES BANK, N.A., as a Lender         By: /s/ Alexander L. Rody    
Name: Alexander L. Rody     Title: Senior Vice President

 

 

 

 

[Signature Page to Amended and Restated Revolving Credit and Term Loan Agreement
with

Agree Limited Partnership]

 

  STIFEL BANK & TRUST, as a Lender         By: /s/ Joseph L. Sooter, Jr.    
Name: Joseph L. Sooter, Jr.     Title: Senior Vice President



 

 

 

 

SCHEDULE 1.01(A)

 

Commitments

 

Lender  Revolving
Commitment   Tranche A
Term Loan   Tranche B
Term Loan  PNC Bank, National Association  $45,000,000   $11,050,000  
$5,950,000  Citibank, N.A.  $45,000,000    —    —  Wells Fargo Bank, National
Association  $45,000,000    —    —  Capital One, N.A.  $21,000,000  
$11,050,000   $5,950,000  Regions Bank  $21,000,000   $11,050,000   $5,950,000 
SunTrust Bank  $21,000,000   $11,050,000   $5,950,000  U.S. Bank National
Association  $21,000,000   $11,050,000   $5,950,000  Citizens Bank, N.A. 
$21,000,000    —    —  Raymond James, N.A.  $10,000,000   $6,500,000  
$3,500,000  Stifel Bank & Trust   —   $3,250,000   $1,750,000  Total 
$250,000,000   $65,000,000   $35,000,000 

  

 

 

 

SCHEDULE 1.01(B)

 

Guarantors

 

1.Agree Realty Corporation, a Maryland corporation

 

and

 

2.Subsidiary Guarantors:

 

Subsidiary   State of Formation 1. Agree 17-92, LLC   Florida limited liability
company 2. Agree Alcoa TN LLC   Tennessee limited liability company 3. Agree
Allentown PA LLC   Pennsylvania limited liability company 4. Agree Altoona PA,
LLC   Delaware limited liability company 5. Agree Anderson SC LLC   Delaware
limited liability company 6. Agree Ann Arbor Jackson, LLC   Delaware limited
liability company 7. Agree Ann Arbor State Street, LLC   Michigan limited
liability company 8. Agree Apopka FL, LLC   Delaware limited liability company
9. Agree Arlington TX LLC   Texas limited liability company 10. Agree Atchison,
LLC   Kansas limited liability company 11. Agree Atlantic Beach, LLC   Delaware
limited liability company 12. Agree Baton Rouge LA LLC   Louisiana limited
liability company 13. Agree Belton MO LLC   Delaware limited liability company
14. Agree Belvidere IL LLC   Illinois limited liability company 15. Agree Berwyn
IL LLC   Illinois limited liability company 16. Agree Brenham TX, LLC   Delaware
limited liability company 17. Agree Brighton, LLC   Delaware limited liability
company 18. Agree Brooklyn OH LLC   Ohio limited liability company 19. Agree
Buffalo Center IA, LLC   Delaware limited liability company 20. Agree
Burlington, LLC   Delaware limited liability company 21. Agree Cannon Station
LLC   Delaware limited liability company 22. Agree Cedar Park TX, LLC   Delaware
limited liability company 23. Agree Center Point Birmingham AL LLC   Alabama
limited liability company 24. Agree Charlotte Poplar, LLC   North Carolina
limited liability company 25. Agree Chicago Kedzie, LLC   Illinois limited
liability company 26. Agree Cochran GA, LLC   Georgia limited liability company
27. Agree Columbia SC LLC   Delaware limited liability company 28. Agree
Concord, LLC   North Carolina limited liability company 29. Agree CW, LLC  
Delaware limited liability company 30. Agree Daniel Morgan Ave Spartanburg LLC  
South Carolina limited liability company

 



Schedule 1.01(B) - 1

 

 

Subsidiary   State of Formation 31. Agree Davenport IA, LLC   Delaware limited
liability company 32. Agree Des Moines IA, LLC   Delaware limited liability
company 33. Agree East Palatka, LLC   Florida limited liability company 34.
Agree Evergreen CO, LLC   Delaware limited liability company 35. Agree Facility
No. 1, LLC   Delaware limited liability company 36. Agree Forest MS LLC  
Mississippi limited liability company 37. Agree Forest VA LLC   Virginia limited
liability company 38. Agree Fort Mill SC, LLC   South Carolina limited liability
company 39. Agree Fort Worth TX, LLC   Delaware limited liability company 40.
Agree Fuquay Varina LLC   North Carolina limited liability company 41. Agree
Grand Chute WI LLC   Delaware limited liability company 42. Agree Grand Forks
LLC   North Dakota limited liability company 43. Agree Harlingen LLC   Texas
limited liability company 44. Agree Hazard KY, LLC   Delaware limited liability
company 45. Agree Holly Springs MS, LLC   Delaware limited liability company 46.
Agree Indianapolis Glendale LLC   Delaware limited liability company 47. Agree
Indianapolis IN II, LLC   Delaware limited liability company 48. Agree Jackson
MS, LLC   Delaware limited liability company 49. Agree Jacksonville NC, LLC  
North Carolina limited liability company 50. Agree Joplin MO LLC   Missouri
limited liability company 51. Agree Junction City KS LLC   Delaware limited
liability company 52. Agree Kirkland WA, LLC   Delaware limited liability
company 53. Agree Lake in the Hills, LLC   Illinois limited liability company
54. Agree Lake Zurich IL, LLC   Illinois limited liability company 55. Agree
Lebanon VA LLC   Virginia limited liability company 56. Agree Lejune Springfield
IL, LLC   Illinois limited liability company 57. Agree Ligonier PA, LLC  
Pennsylvania limited liability company 58. Agree Lowell, LLC   Delaware limited
liability company 59. Agree Lyons GA LLC   Georgia limited liability company 60.
Agree M-59, LLC   Michigan limited liability company 61. Agree Madisonville TX
LLC   Texas limited liability company 62. Agree Magnolia Knoxville TN LLC  
Tennessee limited liability company 63. Agree Manchester, LLC   Connecticut
limited liability company 64. Agree Marshall MI Outlot, LLC   Delaware limited
liability company 65. Agree McKinney TX, LLC   Texas limited liability company
66. Agree Memphis Getwell, LLC   Tennessee limited liability company 67. Agree
Minneapolis Clinton Ave, LLC   Minnesota limited liability company 68. Agree
Montgomery AL LLC   Alabama limited liability company 69. Agree Morrow GA, LLC  
Georgia limited liability company

 

Schedule 1.01(B) - 2

 

 

Subsidiary   State of Formation 70. Agree Mt. Dora FL, LLC   Delaware limited
liability company 71. Agree New Lenox 2, LLC   Illinois limited liability
company 72. Agree North Las Vegas, LLC   Nevada limited liability company 73.
Agree Novi MI LLC   Michigan limited liability company 74. Agree Orange & McCoy,
LLC   Florida limited liability company 75. Agree Palafox Pensacola FL, LLC  
Delaware limited liability company 76. Agree Pensacola LLC   Florida limited
liability company 77. Agree Pensacola Nine Mile LLC   Florida limited liability
company 78. Agree Pinellas Park, LLC   Michigan limited liability company 79.
Agree Plainfield, LLC   Michigan limited liability company 80. Agree Poinciana
LLC   Florida limited liability company 81. Agree Port Orange FL, LLC   Delaware
limited liability company 82. Agree Port St. John LLC   Delaware limited
liability company 83. Agree Portland ME, LLC   Delaware limited liability
company 84. Agree Portland OR LLC   Oregon limited liability company 85. Agree
Provo UT, LLC   Delaware limited liability company 86. Agree Rapid City SD, LLC
  South Dakota limited liability company 87. Agree Richmond VA LLC   Delaware
limited liability company 88. Agree Rochester NY LLC   New York limited
liability company 89. Agree Salem OR, LLC   Delaware limited liability company
90. Agree Sarasota FL, LLC   Delaware limited liability company 91. Agree
Southfield LLC   Michigan limited liability company 92. Agree Spartanburg SC LLC
  South Carolina limited liability company 93. Agree Springfield IL LLC  
Illinois limited liability company 94. Agree Springfield OH, LLC   Delaware
limited liability company 95. Agree St Petersburg LLC   Florida limited
liability company 96. Agree St. Augustine Shores, LLC   Delaware limited
liability company 97. Agree St. Joseph MO, LLC   Missouri limited liability
company 98. Agree Statham GA, LLC   Georgia limited liability company 99. Agree
Sun Valley NV LLC   Nevada limited liability company 100. Agree Sunnyvale CA,
LLC   Delaware limited liability company 101. Agree Terre Haute IN LLC  
Delaware limited liability company 102. Agree Topeka KS, LLC   Delaware limited
liability company 103. Agree Tri-State Lease, LLC   Delaware limited liability
company 104. Agree Upland CA, LLC   Delaware limited liability company 105.
Agree Venice, LLC   Florida limited liability company 106. Agree Vero Beach FL,
LLC   Delaware limited liability company 107. Agree Wheaton IL, LLC   Delaware
limited liability company 108. Agree Whittier CA, LLC   Delaware limited
liability company 109. Agree Wichita Falls TX LLC   Texas limited liability
company

 

Schedule 1.01(B) - 3

 

 

Subsidiary   State of Formation 110. Indianapolis Store No. 16, LLC   Delaware
limited liability company 111. Lawrence Store No. 203, LLC   Delaware limited
liability company 112. Lunacorp LLC   Delaware limited liability company 113. Mt
Pleasant Outlot I, LLC   Michigan limited liability company 114. Mt Pleasant
Shopping Center LLC   Michigan limited liability company

 



Schedule 1.01(B) - 4

 

 

SCHEDULE 6.05

 

MATERIAL INDEBTEDNESS AND OTHER LIABILITIES

(in thousands)

 

Mortgages and Notes Payable  Amount Outstanding
at September 30, 2016        Revolving Credit Facility  $60,000         PNC
Secured Term Loan  $25,000 

 

Secured by the following locations:

Rite Aid - Mt. Pleasant, MI

PNC - Antioch, IL

Natural Grocers - Wichita, KS

CVS - Mansfield, CT

CVS - Johnstown, OH

Big O Tires - Chandler, AZ

Aldi - New Lenox, IL

Jared - Baton Rouge, LA

Kohls - Salt Lake City, UT

Walgreens - St. Augustine Shores, FL

 

MS CMBS  $23,640 

 

Secured by the following locations:        Advance Auto - Marietta, GA

Advance Auto - Walker, MI

ATT - Wilmington, NC

Chase Bank - Southfield, MI

Chase Bank - Spring Grove, IL

Chase Bank - Macomb Township, MI

CVS - Roseville, CA

Kohls - Tallahassee, FL

NTB - Dallas, TX

NTB - Madison, AL

Wawa - Baltimore, MD

Walgreens - Fort Walton Beach, FL

 

CTL Flint WAG 3  $8,059 

 

Secured by the following locations:        Walgreens – Ballenger – Flint, MI

Walgreens – Bristol – Flint, MI

Walgreens – Corunna – Flint, MI

 

 

 

 

Nationwide WAG 6  $5,483 

 

Secured by the following locations:        AutoZone – Ypsilanti, MI

Walgreens - Rochester, MI

Walgreens - Ypsilanti, MI

Walgreens - Petoskey, MI

Walgreens – Flint (Atherton), MI

Walgreens – Flint (Davison), MI

Walgreens - New Baltimore, MI

 

Littleton 24 HR Fitness  $5,334 

 

Secured by the following location:           24 Hour Fitness - Littleton, CO

 

CVS Leawood  $3,070 

 

Secured by the following location:           CVS - Leawood, KS3

 

Unsecured Debt  Amount Outstanding
at September 30, 2016        Unsecured Term Loan due 2019  $20,223        
Unsecured Term Loan due 2020  $35,000         Unsecured Term Loan due 2021 
$65,000         Unsecured Term Loan due 2023  $40,000         Senior Notes due
2025  $50,000         Senior Notes due 2027  $50,000         Senior Notes due
2028  $60,000 

 

In addition to the above liabilities, the Company had the following outstanding
liabilities as of September 30, 2016:

 

Dividends and Distributions Payable  $11,631         Accrued Interest Payable 
$2,571         Accounts Payable and Accrued Expenses  $6,983         Interest
Rate Swap  $6,437         Deferred Income Taxes  $705         Tenant Deposits 
$94 

 



 

 





 

SCHEDULE 6.06

 

LITIGATION

 

None.

 

 

 

 

SCHEDULE 6.08

 

EXISTING LIENS

of

the Parent Guarantor, the Company and their respective Subsidiaries

(collectively referred to as the “Company” in this Schedule 6.08)

 

(a)The following schedule details the line limits, collateralized availability
and the outstanding balances of our various borrowings as of September 30, 2016
(in thousands):

 

   Line   Amount   Amount  Borrowings  Limit   Collateralized   Borrowed 
Unsecured Revolving Credit Facility  $150,000   $    $98,000  Unsecured Term
Loan due 2019   20,223         20,223  Unsecured Term Loan due 2020   35,000  
      35,000  Unsecured Term Loan due 2021   65,000         65,000  Unsecured
Term Loan due 2023   40,000         40,000                   Mortgage Loan due
2018 (10 properties)   25,000    25,000    25,000  Mortgage Loan due 2020 (7
properties)   5,483    5,483    5,483  Mortgage Loan due 2020 (1 property) 
 3,070    3,070    3,070  Mortgage Loan due 2023 (12 properties)   23,640  
 23,640    23,640  Mortgage Loan due 2023 (1 property)   5,334    5,334  
 5,334  Mortgage Loan due 2026 (3 properties)   8,059    8,059    8,059 
Unsecured Senior Notes due 2025   50,000         50,000  Unsecured Senior Notes
due 2027   50,000         50,000  Unsecured Senior Notes due 2028   60,000  
      60,000                   Total Debt  $540,809   $70,586   $540,809 

 

(c)Agreements restricting incurrence of additional debt by the Subsidiaries:

 

None

 



 

 

 



SCHEDULE 6.09

 

ENVIRONMENTAL MATTERS

 

None.

 



 

 

 

SCHEDULE 6.13

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

(a)

Part (a) Outstanding Equity Interests           Entity Name   Ownership % Agree
Realty Corporation   Public Company Agree Limited Partnership   98.6% by Agree
Realty Corporation
1.4% by Limited Partner, Richard Agree

 

Entities owned 100% by Agree Limited Partnership:

± - Subsidiary Guarantor

 

2355 Jackson Avenue, LLC, a Michigan limited liability company Agree
103-Middleburg Jacksonville, LLC*, a Delaware limited liability company Agree
117 Mission, LLC, a Michigan limited liability company ± Agree 17-92, LLC, a
Florida limited liability company ± Agree Alcoa TN LLC, a Tennessee limited
liability company ± Agree Allentown PA LLC, a Pennsylvania limited liability
company ±Agree Altoona PA, LLC, a Delaware limited liability company ± Agree
Anderson SC LLC, a Delaware limited liability company ± Agree Ann Arbor Jackson,
LLC, a Delaware limited liability company ± Agree Ann Arbor State Street, LLC, a
Michigan limited liability company Agree Antioch, LLC, an Illinois limited
liability company ± Agree Apopka FL, LLC, a Delaware limited liability company ±
Agree Arlington TX LLC, a Texas limited liability company ± Agree Atchison, LLC,
a Kansas limited liability company Agree Atlantic Beach, LLC, a Delaware limited
liability company ±Agree Baton Rouge LA LLC, a Louisiana limited liability
company Agree Beecher LLC, a Michigan limited liability company ±Agree Belton MO
LLC, a Delaware limited liability company ±Agree Belvidere IL LLC, an Illinois
limited liability company Agree Berkeley Solano, LLC, a Delaware limited
liability company ± Agree Berwyn IL LLC, an Illinois limited liability company
Agree Boynton, LLC, a Florida limited liability company ± Agree Brenham TX, LLC,
a Delaware limited liability company ± Agree Brighton, LLC, a Delaware limited
liability company Agree Bristol & Fenton Project, LLC, a Michigan limited
liability company ± Agree Brooklyn OH LLC, an Ohio limited liability company ±
Agree Buffalo Center IA, LLC, a Delaware limited liability company ± Agree
Burlington LLC, a Delaware limited liability company ± Agree Cannon Station
LLC  (Ft Oglethorpe) , a Delaware limited liability company ± Agree Cedar Park
TX, LLC, a Delaware limited liability company ± Agree Center Point Birmingham AL
LLC, an Alabama limited liability company

 

 

 

 

Agree Chandler, LLC, an Arizona limited liability company Agree Charlotte
County, LLC, a Delaware limited liability company ± Agree Charlotte Poplar, LLC,
a North Carolina limited liability company ± Agree Chicago Kedzie, LLC, an
Illinois limited liability company ± Agree Cochran GA, LLC, a Georgia limited
liability company ± Agree Columbia SC LLC, a Delaware limited liability company
± Agree Concord, LLC, a North Carolina limited liability company Agree
Construction Management, LLC *, a Delaware limited liability company Agree
Corunna LLC, a Michigan limited liability company ±  Agree CW, LLC, a Delaware
limited liability company Agree Dallas Forest Drive, LLC, a Texas limited
liability company ± Agree Daniel Morgan Ave Spartanburg LLC, a South Carolina
limited liability company ± Agree Davenport IA, LLC, a Delaware limited
liability company ± Agree Des Moines IA, LLC, a Delaware limited liability
company Agree Development, LLC, a Delaware limited liability company Agree East
Palatka, LLC, a Florida limited liability company Agree Elkhart, LLC, a Michigan
limited liability company ± Agree Evergreen CO, LLC, a Delaware limited
liability company ± Agree Facility No. 1, LLC, a Delaware limited liability
company ± Agree Forest MS LLC, a Mississippi limited liability company ± Agree
Forest VA LLC, a Virginia limited liability company ± Agree Fort Mill SC, LLC, a
South Carolina limited liability company Agree Fort Walton Beach, LLC, a Florida
limited liability company ± Agree Fort Worth TX, LLC, a Delaware limited
liability company ± Agree Fuquay Varina LLC, a North Carolina limited liability
company ± Agree Grand Chute WI LLC, a Delaware limited liability company ± Agree
Grand Forks LLC, a North Dakota limited liability company ± Agree Harlingen LLC,
a Texas limited liability company ± Agree Hazard KY, LLC, a Delaware limited
liability company Agree Holdings I, LLC, a Delaware limited liability company
±  Agree Holly Springs MS, LLC, a Delaware limited liability company ± Agree
Indianapolis Glendale LLC, a Delaware limited liability company ± Agree
Indianapolis IN II, LLC, a Delaware limited liability company Agree
Indianapolis, LLC, an Indiana limited liability company ± Agree Jackson MS, LLC,
a Delaware limited liability company ± Agree Jacksonville NC, LLC, a North
Carolina limited liability company Agree Johnstown, LLC, an Ohio limited
liability company ± Agree Joplin MO LLC, a Missouri limited liability company ±
Agree Junction City KS LLC, a Delaware limited liability company ± Agree
Kirkland WA, LLC, a Delaware limited liability company ± Agree Lake in the
Hills, LLC, an Illinois limited liability company ± Agree Lake Zurich IL, LLC,
an Illinois limited liability company Agree Leawood, LLC, a Delaware limited
liability company

 



SCHEDULE 6.13

Term Loan Agreement



 

 2 

 

 

± Agree Lebanon VA LLC, a Virginia limited liability company ± Agree Lejune
Springfield IL, LLC, an Illinois limited liability company ± Agree Ligonier PA
LLC, a Pennsylvania limited liability company ± Agree Littleton CO LLC, a
Delaware limited liability company ± Agree Lowell, LLC, a Delaware limited
liability company ± Agree Lyons GA LLC, a Georgia limited liability company
Agree M-59 LLC, a Michigan limited liability company Agree Madison AL LLC, a
Michigan limited liability company ± Agree Madisonville TX LLC, a Texas limited
liability company ± Agree Magnolia Knoxville TN LLC, a Tennessee limited
liability company Agree Mall of Louisiana, LLC, a Louisiana limited liability
company ± Agree Manchester, LLC, a Connecticut limited liability company Agree
Mansfield, LLC, a Connecticut limited liability company Agree Marietta, LLC, a
Georgia limited liability company ± Agree Marshall MI Outlot, LLC, a Delaware
limited liability company ± Agree McKinney TX LLC, a Texas limited liability
company ± Agree Memphis Getwell, LLC, a Tennessee limited liability company ±
Agree Minneapolis Clinton Ave, LLC, a Minnesota limited liability company ±
Agree Montgomery AL LLC, an Alabama limited liability company Agree
Montgomeryville PA LLC, a Pennsylvania limited liability company ± Agree Morrow
GA, LLC, a Georgia limited liability company ± Agree Mt. Dora FL, LLC, a
Delaware limited liability company Agree New Lenox 2 LLC, an Illinois limited
liability company Agree New Lenox, LLC, an Illinois limited liability company ±
Agree North Las Vegas, LLC, a Nevada limited liability company ± Agree Novi MI
LLC, a Michigan limited liability company ± Agree Orange & McCoy, LLC, a Florida
limited liability company ± Agree Palafox Pensacola FL, LLC, a Delaware limited
liability company ± Agree Pensacola LLC, a Florida limited liability company ±
Agree Pensacola Nine Mile LLC, a Florida limited liability company ± Agree
Pinellas Park, LLC, a Florida limited liability company ± Agree Plainfield, LLC,
a Michigan limited liability company ± Agree Poinciana LLC, a Florida limited
liability company ± Agree Port Orange FL, LLC, a Delaware limited liability
company ± Agree Port St. John LLC, a Delaware limited liability company ± Agree
Portland ME, LLC, a Delaware limited liability company ± Agree Portland OR LLC,
a Delaware limited liability company ±  Agree Provo UT, LLC, a Delaware limited
liability company Agree Rancho Cordova I LLC*, a California limited liability
company Agree Rancho Cordova II LLC, a California limited liability company ±
Agree Rapid City SD, LLC, a South Dakota limited liability company Agree Realty
Services, LLC, a Delaware limited liability company Agree Realty South-East, LLC
*, a Michigan limited liability company

 



SCHEDULE 6.13

Term Loan Agreement

 



 3 

 

 

± Agree Richmond VA LLC, a Delaware limited liability company ± Agree Rochester
NY LLC, a New York limited liability company Agree Roseville CA, LLC, a
California limited liability company ± Agree Salem OR, LLC, a Delaware limited
liability company ± Agree Sarasota FL, LLC, a Delaware limited liability company
Agree Shelby, LLC, a Michigan limited liability company Agree Silver Springs
Shores, LLC*, a Delaware limited liability company Agree Southfield & Webster,
LLC, a Delaware limited liability company ± Agree Southfield LLC, a Michigan
limited liability company ± Agree Spartanburg SC LLC, a South Carolina limited
liability company Agree Spring Grove, LLC, an Illinois limited liability company
± Agree Springfield  IL  LLC, an Illinois limited liability company Agree
Springfield OH, LLC, a Delaware limited liability company ± Agree St Petersburg
LLC, a Florida limited liability company ± Agree St. Augustine Shores, LLC, a
Delaware limited liability company ± Agree St. Joseph MO, LLC, a Missouri
limited liability company ± Agree Statham GA, LLC, a Georgia limited liability
company ± Agree Sun Valley NV LLC, a Nevada limited liability company ± Agree
Sunnyvale CA, LLC, a Delaware limited liability company Agree Tallahassee, LLC,
a Florida limited liability company ± Agree Terre Haute IN LLC, a Delaware
limited liability company ± Agree Topeka KS, LLC, a Delaware limited liability
company ± Agree Tri-State Lease, LLC, a Delaware limited liability company ±
Agree Upland CA, LLC, a Delaware limited liability company ± Agree Venice, LLC,
a Florida limited liability company ± Agree Vero Beach FL, LLC, a Delaware
limited liability company Agree Walker, LLC, a Michigan limited liability
company Agree Wawa Baltimore, LLC, a Maryland limited liability company Agree
Wheaton IL, LLC, a Delaware limited liability company ± Agree Whittier CA, LLC,
a Delaware limited liability company ± Agree Wichita Falls TX LLC, a Texas
limited liability company Agree Wichita, LLC, a Kansas limited liability company
Agree Wilmington, LLC, a North Carolina limited liability company Ann Arbor
Store No 1, L.L.C. *, a Delaware limited liability company Boynton Beach Store
No. 150, LLC, a Delaware limited liability company ± Indianapolis Store No. 16,
LLC, a Delaware limited liability company ± Lawrence Store No. 203, L.L.C.* , a
Delaware limited liability company ± Lunacorp LLC, a Delaware limited liability
company ± Mt Pleasant Shopping Center LLC, a Michigan limited liability company
± Mt. Pleasant Outlot I, LLC, a Michigan limited liability company

 

* Denotes Immaterial Subsidiaries  

 



SCHEDULE 6.13

Term Loan Agreement



 

 4 

 

 

± Denotes Subsidiary Guarantors  

 

Affiliates (other than Subsidiaries)

None

 

Directors and Executive Officers

of the Parent Guarantor

  Position(s) Richard Agree   Executive Chairman of the Board of Directors Joey
Agree   President, Chief Executive Officer and Director Matthew Partridge  
Chief Financial Officer, Executive Vice President  and Secretary Laith Hermiz  
Chief Operating Officer and Executive Vice President Farris Kalil   Independent
Director John Rakolta, Jr.   Independent Director Jerome Rossi   Independent
Director William Rubenfaer   Independent Director Leon Schurgin   Independent
Director Eugene Silverman   Independent Director

 

Directors and Executive Officers of the Company

 

The sole general partner of the Company is the Parent Guarantor. Please see the
directors and senior officers of the Parent Guarantor listed above.

 

(d)    Agreements restricting Subsidiaries’ dividend distributions and other
distributions of profits:

None

 



SCHEDULE 6.13

Term Loan Agreement



 

 5 

 

 

SCHEDULE 6.17

 

LOAN PARTIES’ TAXPAYER IDENTIFICATION NUMBERS

 

Subsidiary   State of Formation   Tax ID No. 1. Agree Limited Partnership  
Delaware limited partnership   38-3170055 2. Agree Realty Corporation   Maryland
corporation   38-3148187 3. Agree 17-92, LLC   Florida limited liability company
  45-3051283 4. Agree Alcoa TN LLC   Tennessee limited liability company  
47-2192048 5. Agree Allentown PA LLC   Pennsylvania limited liability company  
46-3660833 6. Agree Altoona PA, LLC   Delaware limited liability company  
47-5081450 7. Agree Anderson SC LLC   Delaware limited liability company  
46-4339250 8. Agree Ann Arbor Jackson, LLC   Delaware limited liability company
  26-4713315 9. Agree Ann Arbor State Street, LLC   Michigan limited liability
company   46-1237514 10. Agree Apopka FL, LLC   Delaware limited liability
company   81-2660473 11. Agree Arlington TX LLC   Texas limited liability
company   47-2836659 12. Agree Atchison, LLC   Kansas limited liability company
  27-2854709 13. Agree Atlantic Beach, LLC   Delaware limited liability company
  26-3715633 14. Agree Baton Rouge LA LLC   Louisiana limited liability company
  46-2965131 15. Agree Belton MO LLC   Delaware limited liability company  
47-2395493 16. Agree Belvidere IL LLC   Illinois limited liability company  
47-3398279 17. Agree Berwyn IL LLC   Illinois limited liability company  
46-4120228 18. Agree Brenham TX, LLC   Delaware limited liability company  
47-3806864 19. Agree Brighton, LLC   Delaware limited liability company  
26-1917356 20. Agree Brooklyn OH LLC   Ohio limited liability company  
48-2811055 21. Agree Buffalo Center IA, LLC   Delaware limited liability company
  47-4453776 22. Agree Burlington, LLC   Delaware limited liability company  
47-1141421 23. Agree Cannon Station LLC   Delaware limited liability company  
46-4349866 24. Agree Cedar Park TX, LLC   Delaware limited liability company  
81-2690978 25. Agree Center Point Birmingham AL LLC   Alabama limited liability
company   47-2226183 26. Agree Charlotte Poplar, LLC   North Carolina limited
liability company   46-1180409 27. Agree Chicago Kedzie, LLC   Illinois limited
liability company   46-2488588 28. Agree Cochran GA, LLC   Georgia limited
liability company   45-5487201 29. Agree Columbia SC LLC   Delaware limited
liability company   47-2368090 30. Agree Concord, LLC   North Carolina limited
liability company   27-3900719 31. Agree CW, LLC   Delaware limited liability
company   81-2971593 32. Agree Daniel Morgan Ave Spartanburg LLC   South
Carolina limited liability company   47-2173356 33. Agree Davenport IA, LLC  
Delaware limited liability company   47-4317548 34. Agree Des Moines IA, LLC  
Delaware limited liability company   81-2113086 35. Agree East Palatka, LLC  
Delaware limited liability company   46-1237514 36. Agree Evergreen CO, LLC  
Delaware limited liability company   81-2708989 37. Agree Facility No. 1, LLC  
Delaware limited liability company   38-3469639 38. Agree Forest MS LLC  
Mississippi limited liability company   46-2973678 39. Agree Forest VA LLC  
Virginia limited liability company   46-4865820

 



 

 

 

Subsidiary   State of Formation   Tax ID No. 40. Agree Fort Mill SC, LLC   South
Carolina limited liability company   45-5477732 41. Agree Fort Worth TX, LLC  
Delaware limited liability company   81-1122744 42. Agree Fuquay Varina LLC  
North Carolina limited liability company   46-0938219 43. Agree Grand Chute WI
LLC   Delaware limited liability company   47-3272783 44. Agree Grand Forks LLC
  North Dakota limited liability company   46-2575102 45. Agree Harlingen LLC  
Texas limited liability company   46-1597023 46. Agree Hazard KY, LLC   Delaware
limited liability company   81-0830697 47. Agree Holly Springs MS, LLC  
Delaware limited liability company   81-2886782 48. Agree Indianapolis Glendale
LLC   Delaware limited liability company   47-1093634 49. Agree Indianapolis IN
II, LLC   Delaware limited liability company   81-1519060 50. Agree Jackson MS,
LLC   Delaware limited liability company   81-2104292 51. Agree Jacksonville NC,
LLC   North Carolina limited liability company   46-0742719 52. Agree Joplin MO
LLC   Missouri limited liability company   46-3847404 53. Agree Junction City KS
LLC   Delaware limited liability company   81-1056286 54. Agree Kirkland WA, LLC
  Delaware limited liability company   81-2728847 55. Agree Lake in the Hills,
LLC   Illinois limited liability company   27-3065207 56. Agree Lake Zurich IL,
LLC   Illinois limited liability company   46-0949822 57. Agree Lebanon VA LLC  
Virginia limited liability company   46-1261021 58. Agree Lejune Springfield IL,
LLC   Illinois limited liability company   47-3422803 59. Agree Ligonier PA, LLC
  Pennsylvania limited liability company   47-1007420 60. Agree Lowell, LLC  
Delaware limited liability company   26-3153266 61. Agree Lyons GA LLC   Georgia
limited liability company   46-1257797 62. Agree M-59, LLC   Michigan limited
liability company   27-4241411 63. Agree Madisonville TX LLC   Texas limited
liability company   46-2783310 64. Agree Magnolia Knoxville TN LLC   Tennessee
limited liability company   47-2180144 65. Agree Manchester, LLC   Connecticut
limited liability company   46-2540811 66. Agree Marshall MI Outlot, LLC  
Delaware limited liability company   81-1475931 67. Agree McKinney TX, LLC  
Texas limited liability company   46-5745747 68. Agree Memphis Getwell, LLC  
Tennessee limited liability company   46-1572003 69. Agree Minneapolis Clinton
Ave, LLC   Minnesota limited liability company   46-1441416 70. Agree Montgomery
AL LLC   Alabama limited liability company   47-2237913 71. Agree Morrow GA, LLC
  Georgia limited liability company   46-0966884 72. Agree Mt. Dora FL, LLC  
Delaware limited liability company   81-2682129 73. Agree New Lenox 2, LLC  
Illinois limited liability company   46-3592534 74. Agree North Las Vegas, LLC  
Nevada limited liability company   46-1760786 75. Agree Novi MI LLC   Michigan
limited liability company   47-2538156 76. Agree Orange & McCoy, LLC   Florida
limited liability company   47-5081450 77. Agree Palafox Pensacola FL, LLC  
Delaware limited liability company   47-3010156 78. Agree Pensacola LLC  
Florida limited liability company   46-1596149 79. Agree Pensacola Nine Mile LLC
  Florida limited liability company   46-1634304

 



 2 

 

 

Subsidiary   State of Formation   Tax ID No. 80. Agree Pinellas Park, LLC  
Michigan limited liability company   45-3990037 81. Agree Plainfield, LLC  
Michigan limited liability company   38-3170055 82. Agree Poinciana LLC  
Florida limited liability company   45-3706823 83. Agree Port Orange FL, LLC  
Delaware limited liability company   81-2749329 84. Agree Port St. John LLC  
Delaware limited liability company   26-1868180 85. Agree Portland ME, LLC  
Delaware limited liability company   47-4176841 86. Agree Portland OR LLC  
Oregon limited liability company   45-3836749 87. Agree Provo UT, LLC   Delaware
limited liability company   81-3248038 88. Agree Rapid City SD, LLC   South
Dakota limited liability company   46-2654314 89. Agree Richmond VA LLC  
Delaware limited liability company   47-2384764 90. Agree Rochester NY LLC   New
York limited liability company   46-3399665 91. Agree Salem OR, LLC   Delaware
limited liability company   47-4532684 92. Agree Sarasota FL, LLC   Delaware
limited liability company   81-2772143 93. Agree Southfield LLC   Michigan
limited liability company   45-3230027 94. Agree Spartanburg SC LLC   South
Carolina limited liability company   45-5469746 95. Agree Springfield IL LLC  
Illinois limited liability company   46-0682974 96. Agree Springfield OH, LLC  
Delaware limited liability company   47-4963931 97. Agree St Petersburg LLC  
Florida limited liability company   46-0694862 98. Agree St. Augustine Shores,
LLC   Delaware limited liability company   26-1822962 99. Agree St. Joseph MO,
LLC   Missouri limited liability company   46-1784187 100. Agree Statham GA, LLC
  Georgia limited liability company   46-1716151 101. Agree Sun Valley NV LLC  
Nevada limited liability company   46-2534514 102. Agree Sunnyvale CA, LLC  
Delaware limited liability company   81-2788816 103. Agree Terre Haute IN LLC  
Delaware limited liability company   81-1095671 104. Agree Topeka KS, LLC  
Delaware limited liability company   81-1112991 105. Agree Tri-State Lease, LLC
  Delaware limited liability company   45-4759693 106. Agree Upland CA, LLC  
Delaware limited liability company   81-2798734 107. Agree Venice, LLC   Florida
limited liability company   45-3604820 108. Agree Vero Beach FL, LLC   Delaware
limited liability company   81-2645647 109. Agree Wheaton IL, LLC   Delaware
limited liability company   81-2313180 110. Agree Whittier CA, LLC   Delaware
limited liability company   81-2820132 111. Agree Wichita Falls TX LLC   Texas
limited liability company   46-1603282 112. Indianapolis Store No. 16, LLC  
Delaware limited liability company   38-3341707 113. Lawrence Store No. 203, LLC
  Delaware limited liability company   38-3350297 114. Lunacorp LLC   Delaware
limited liability company   47-2908669 115. Mt Pleasant Outlot I, LLC   Michigan
limited liability company   81-1788539 116. Mt Pleasant Shopping Center LLC  
Michigan limited liability company   38-6271903

 



 3 

 

 

Schedule 6.19

 

Initial Unencumbered Pool Properties

 

    TENANT   CITY   STATE 1   24 HOUR FITNESS   FORT WORTH   TX 2   AARON'S
RENTS   PAGE   AZ 3   AARON'S RENTS   ELK CITY   OK 4   AARON'S RENTS   ST.
GEORGE   UT 5   AARON'S RENTS   BULLHEAD CITY   UT 6   ACADEMY SPORTS   TOPEKA  
KS 7   ACADEMY SPORTS   BELTON   MO 8   ACADEMY SPORTS   MCKINNEY   TX 9  
ADVANCE AUTO PARTS   TALLASSEE   AL 10   ADVANCE AUTO PARTS   FREEPORT   FL 11  
ADVANCE AUTO PARTS   LORAIN   OH 12   ADVANCE AUTO PARTS   LIMA   OH 13  
ADVANCE AUTO PARTS   GRINDSTONE   PA 14   ADVANCE AUTO PARTS   JACKSON   TN 15  
ADVANCE AUTO PARTS   LEBANON   VA 16   ADVANCE AUTO PARTS   MARTINSBURG   WV 17
  ALDI   FORT OGLETHORPE   GA 18   AMERICAN MATTRESS   WHEATON   IL 19  
APPLEBEE'S   PENSACOLA (E. NINE MILE RD.)   FL 20   APPLEBEE'S   PENSACOLA
(BAYOU BLVD.)   FL 21   APPLEBEE'S   HARLINGEN   TX 22   APPLEBEE'S   WICHITA
FALLS   TX 23   ASPEN DENTAL   CAMBRIDGE   MN 24   ASPEN DENTAL   BRANSON   MO
25   AT HOME   PROVO   UT 26   AT&T   PERU   IN 27   AUTOZONE   BIRMINGHAM (3RD
AVE)   AL 28   AUTOZONE   BIRMINGHAM (32ND AVE)   AL 29   AUTOZONE   BIRMINGHAM
(CENTER POINT PKWY)   AL 30   AUTOZONE   BIRMINGHAM (HUFFMAN)   AL 31   AUTOZONE
  MONTGOMERY   AL 32   AUTOZONE   PENSACOLA   FL 33   AUTOZONE   CHICAGO   IL 34
  AUTOZONE   SPRINGFIELD   IL 35   AUTOZONE   BATON ROUGE   LA 36   AUTOZONE  
MINNEAPOLIS   MN 37   AUTOZONE   JACKSON   MS 38   AUTOZONE   N. LAS VEGAS   NV
39   AUTOZONE   SUN VALLEY   NV 40   AUTOZONE   EASLEY   SC 41   AUTOZONE  
SPARTANBURG (ASHEVILLE)   SC 42   AUTOZONE   SPARTANBURG (DANIEL MORGAN)   SC 43
  AUTOZONE   ALCOA   TN 44   AUTOZONE   KNOXVILLE   TN 45   AUTOZONE   RED BANK
  TN 46   BARNES & NOBLE   GRAND CHUTE   WI

 



 

 

 

    TENANT   CITY   STATE 47   BED BATH & BEYOND   MIDLAND   TX 48   BED BATH &
BEYOND   GRAND CHUTE   WI 49   BIG LOTS   FUQUAY-VARINA   NC 50   BIG LOTS  
LORAIN   OH 51   BIG LOTS   CEDAR PARK   TX 52   BIG R   EVERGREEN   CO 53  
BJ'S WHOLESALE   ALLENTOWN   PA 54   BUFFALO WILD WINGS   ST. AUGUSTINE   FL 55
  BUFFALO WILD WINGS   INDIANAPOLIS   IN 56   BURGER KING   EAST GRAND FORKS  
MN 57   BURGER KING   FERGUS FALLS (VERNON AVE.)   MN 58   BURGER KING   FERGUS
FALLS (WESTERN AVE.)   MN 59   BURGER KING   MOOREHEAD   MN 60   BURGER KING  
PARK RAPIDS   MN 61   BURGER KING   FARGO (19TH AVE.)   ND 62   BURGER KING  
FARGO (36TH ST.)   ND 63   BURGER KING   GRAND FORKS (32ND AVE.)   ND 64  
BURGER KING   GRAND FORKS (GATEWAY DR.)   ND 65   BURGER KING   GRAND FORKS (S.
WASHINGTON)   ND 66   BURGER KING   JAMESTOWN   ND 67   BURGER KING   DEVILS
LAKE   ND 68   BURGER KING   FARR WEST CITY   UT 69   BURLINGTON COAT FACTORY  
TUSCON   AZ 70   CAMPING WORLD   TYLER   TX 71   CARMIKE   ALTOONA   PA 72  
CARMIKE   MANITOWAC   WI 73   CASH & CARRY   SALEM   OR 74   CASH & CARRY  
BURLINGTON   WA 75   CHASE BANK   VENICE   FL 76   CHASE BANK   MACOMB TWP   MI
77   CHICK-FIL-A   FRANKFORT   KY 78   CHINA BUFFET   FRANKFORT   KY 79   CVS  
LAKE IN THE HILLS   IL 80   CVS   ATCHISON   KS 81   DAVE & BUSTERS   AUSTIN  
TX 82   DAVID'S BRIDAL   TOLEDO   OH 83   DAVITA   CLINTON   TN 84   DAVITA  
KNOXVILLE   TN 85   DAVITA   MARYVILLE   TN 86   DAVITA   MORRISTOWN   TN 87  
DAVITA   NEW TAZEWELL   TN 88   DAVITA   SWEETWATER   TN 89   DICK'S SPORTING
GOODS   BOYNTON BEACH   FL 90   DICK'S SPORTING GOODS   ST. JOSEPH   MO 91  
DICK'S SPORTING GOODS   ST. JOSEPH   MO 92   DOLLAR GENERAL   BUFFALO CENTER  
IA 93   DOLLAR GENERAL   SHEFFIELD   IA 94   DOLLAR GENERAL   EAGLE BEND   MN

 



 2 

 

 

    TENANT   CITY   STATE 95   DOLLAR GENERAL   LOWRY CITY   MO 96   DOLLAR
GENERAL   IRVINGTON   NJ 97   DOLLAR GENERAL   FRANKLIN   OH 98   DOLLAR GENERAL
  LIBERTY   SC 99   DOLLAR GENERAL   BLACKSBURG   SC 100   DOLLAR GENERAL  
EASLEY   SC 101   DOLLAR GENERAL   FOUNTAIN INN   SC 102   DOLLAR GENERAL  
WALTERBORO   SC 103   DOLLAR GENERAL MARKET   RED BAY   AL 104   DOLLAR GENERAL
MARKET   COCHRAN   GA 105   DOLLAR GENERAL MARKET   LYONS   GA 106   DOLLAR
GENERAL MARKET   STATHAM   GA 107   DOLLAR GENERAL MARKET   BICKNELL   IN 108  
DOLLAR TREE   FORT OGLETHORPE   GA 109   DOLLAR TREE   WEST FRANKFORT   IL 110  
DOLLAR TREE   FRANKFORT   KY 111   DRESS BARN   GRAND CHUTE   WI 112   DSW  
FLINT   MI 113   DUNHAMS   MT. PLEASANT   MI 114   FAMILY DOLLAR   LINCOLN PARK
  MI 115   FAMILY DOLLAR   ENFIELD   NH 116   FAMILY DOLLAR   BEDFORD HEIGHTS  
OH 117   FAMILY DOLLAR   NEWBURGH HEIGHTS   OH 118   FAMILY DOLLAR  
WARRENSVILLE HEIGHTS   OH 119   FAMILY DOLLAR   HARRISBURG   PA 120   FAMILY
DOLLAR   WESTFIELD   PA 121   FAMILY DOLLAR   SPARTANBURG   SC 122   FAMILY
DOLLAR   COLUMBIA   SC 123   FAMILY DOLLAR   MEMPHIS   TN 124   FAMILY DOLLAR  
HARLINGEN   TX 125   FAMILY FARE QUICKSTOP   MARSHALL   MI 126   FAMOUS DAVE'S  
OMAHA   NE 127   FIDELITY INVESTMENTS   NOVI   MI 128   FLOOR & DÉCOR   SARASOTA
  FL 129   FRED'S   EUTAW   AL 130   FRED'S   SULLIGENT   AL 131   FRED'S  
GLENWOOD   GA 132   FRED'S   TOMPKINSVILLE   KY 133   FRED'S   DEQUNICY   LA 134
  FRESENIUS MEDICAL CARE   SAFFORD   AZ 135   FRESENIUS MEDICAL CARE   VENICE  
FL 136   FRESENIUS MEDICAL CARE   WEST FRANKFORT   IL 137   FRESENIUS MEDICAL
CARE   TERRE HAUTE   IN 138   FRESENIUS MEDICAL CARE   JUNCTION CITY   KS 139  
FRESENIUS MEDICAL CARE   LAMPASAS   TX 140   GIANT EAGLE   LIGONIER   PA 141  
GIANT GAS   LIMERICK   PA 142   GNC CORP   MT. PLEASANT   MI 143   GOLDEN CORRAL
  ROCKFORD   IL

 



 3 

 

 

    TENANT   CITY   STATE 144   GOLDEN CORRAL   SPRINGFIELD   IL 145   GOODWILL
  ROYAL PALM BEACH   FL 146   GOODWILL   MORRIS   IL 147   GOODWILL   ARDMORE  
OK 148   GOODYEAR TIRE & RUBBER CO   FORT MILL   SC 149   GOODYEAR TIRE & RUBBER
CO   FOREST   VA 150   H & R BLOCK   FRANKFORT   KY 151   HARBOR FREIGHT  
DILLON   SC 152   HARRIS TEETER   CHARLOTTE   NC 153   H-E-B GROCERY   BRENHAM  
TX 154   HOBBY LOBBY   APOPKA   FL 155   HOBBY LOBBY   MT. DORA   FL 156   HOBBY
LOBBY   GRAND FORKS   ND 157   HOBBY LOBBY   SPRINGFIELD   OH 158   HOBBY LOBBY
  PORT ARTHUR   TX 159   HOMEGOODS   MONROEVILLE   PA 160   IHOP   ELYRIA   OH
161   J.C. PENNEY   MT. PLEASANT   MI 162   JIFFY LUBE   JACKSONVILLE (ATLANTIC)
  FL 163   JIFFY LUBE   JACKSONVILLE (DUNN)   FL 164   JIFFY LUBE   JACKSONVILLE
BEACH   FL 165   JIFFY LUBE   ORANGE PARK   FL 166   JNR ENGRAVING   MT.
PLEASANT   MI 167   JO ANN FABRICS   TOPEKA   KS 168   JUST TIRES   BERWYN   IL
169   KEYBANK   ELYRIA   OH 170   KFC   BELVIDERE   IL 171   KMART   FRANKFORT  
KY 172   KMART   GRAYLING   MI 173   KMART   OSCODA   MI 174   KMART   MT.
PLEASANT   MI 175   LA FITNESS   LAKE ZURICH   IL 176   LA FITNESS   ROCHESTER  
NY 177   LE NAIL   WEST FRANKFORT   IL 178   LOS TRES AMIGOS   LANSING   MI 179
  LOWE'S   CONCORD   NC 180   LOWE'S   PORTLAND   OR 181   MATTRESS FIRM  
MORROW   GA 182   MATTRESS FIRM   PERU   IN 183   MATTRESS FIRM   BATON ROUGE  
LA 184   MATTRESS FIRM   PORTAGE   MI 185   MATTRESS FIRM   CAMBRIDGE   MN 186  
MATTRESS FIRM   JOPLIN   MO 187   MATTRESS FIRM   BRANSON   MO 188   MATTRESS
FIRM   COLUMBUS   MS 189   MAURICES   LE MARS   IA 190   MAURICES   MT. PLEASANT
  MI 191   MAURICES   HUTCHINSON   MN 192   MAURICES   NEW RICHMOND   WI

 



 4 

 

 

    TENANT   CITY   STATE 193   MAURICES   ASHLAND   WI 194   MAURICES   BARABOO
  WI 195   MCDONALDS   EAST PALATKA   FL 196   MCDONALDS   SOUTHFIELD   MI 197  
MEIJER   PLAINFIELD   IN 198   MICHAELS   FORT OGLETHORPE   GA 199   MICHAELS  
ANDERSON   SC 200   MICHAELS   MIDLAND   TX 201   MICHAELS   WAUSAU   WI 202  
MISTER CAR WASH   AURORA   CO 203   MISTER CAR WASH   DES MOINES   IA 204  
MISTER CAR WASH   BRANDON   MS 205   MISTER CAR WASH   CLINTON   MS 206   MISTER
CAR WASH   JACKSON   MS 207   MISTER CAR WASH   FLOWOOD   MS 208   MISTER CAR
WASH   MERIDIAN   MS 209   MISTER CAR WASH   RIDGELAND   MS 210   NTB  
REYNOLDSBURG   OH 211   NTB   COLUMBUS   OH 212   OFFICE DEPOT   CEDAR PARK   TX
213   OFFICEMAX   OAK CREEK   WI 214   OLD NATIONAL BANK   INDIANAPOLIS   IN 215
  OLD NAVY   GRAND CHUTE   WI 216   ORCHARD SUPPLY   SUNNYVALE   CA 217  
O'REILLY AUTO PARTS   LINCOLN PARK   MI 218   O'REILLY AUTO PARTS   HOLLY
SPRINGS   MS 219   ORSCHELN FARM & HOME   TOPEKA   KS 220   ORSCHELN FARM & HOME
  BOWLING GREEN   MO 221   PARTY CITY   DAVENPORT   IA 222   PARTY CITY   PORT
ARTHUR   TX 223   PETCO   NEW LENOX   IL 224   PETSENSE   FORT OGLETHORPE   GA
225   PETSMART   DAVENPORT   IA 226   PETSMART   ANDERSON   SC 227   PETSMART  
RAPID CITY   SD 228   PETSMART   PORT ARTHUR   TX 229   PIER 1   FORT WAYNE   IN
230   PLANET FITNESS   MT. PLEASANT   MI 231   PORTER PAINTS   DALTON   GA 232  
PROBUILD   TAPPAHANNOCK   VA 233   QDOBA MEXICAN   LIVONIA   MI 234   RENT A
CENTER   MT. PLEASANT   MI 235   RITE AID   CANTON TWP   MI 236   RITE AID  
ROSEVILLE   MI 237   RITE AID   SUMMIT TWP   MI 238   RITE AID   N CAPE MAY   NJ
239   RITE AID   ALBION   NY 240   RITE AID   WEBSTER   NY 241   ROSS DRESS FOR
LESS   PORT ORANGE   FL

 



 5 

 

 

    TENANT   CITY   STATE 242   ROSS DRESS FOR LESS   NEW LENOX   IL 243   RUE
21   MT. PLEASANT   MI 244   SAM'S CLUB   ROSEVILLE   MI 245   SAM'S CLUB  
BROOKLYN   OH 246   SHERWIN WILLIAMS   FOLEY   AL 247   SHERWIN WILLIAMS   PACE
  FL 248   SHERWIN WILLIAMS   PENSACOLA   FL 249   SHERWIN WILLIAMS   TULSA   OK
250   SHERWIN WILLIAMS   OAK CREEK   WI 251   SHOE SENSATION   MT. PLEASANT   MI
252   SHOPKO   STANLEY   ND 253   SHOPKO   MAUSTON   WI 254   SIMPLY AMISH  
INDIANAPOLIS   IN 255   SLEEPY'S   BLOOMSBURG   PA 256   SMART & FINAL  
WHITTIER   CA 257   SMART & FINAL   UPLAND   CA 258   SONIC   GREAT FALLS   MT
259   SONIC   ASHLAND   VA 260   SONIC   CHESTER   VA 261   SONIC   COLONIAL
HEIGHTS   VA 262   SONIC   GLEN ALLEN   VA 263   SONIC   MECHANICSVILLE   VA 264
  SONIC   MIDLOTHIAN   VA 265   SPANGA'S   LIVONIA   MI 266   STAPLES  
DAVENPORT   IA 267   STAPLES   MT. PLEASANT   MI 268   STARBUCKS   MANCHESTER  
CT 269   STARBUCKS   INDIANAPOLIS   IN 270   STARBUCKS   GROVE CITY   OH 271  
SUNBELT RENTALS   LENEXA   KS 272   SUNBELT RENTALS   CAMBRIDGE   OH 273  
SUNBELT RENTALS   ROCKWALL   TX 274   TACO BELL   AKRON (MARKET)   OH 275   TACO
BELL   AKRON (ARLINGTON)   OH 276   TACO BELL   CALCUTTA   OH 277   TACO BELL  
HUBBARD   OH 278   TACO BELL   MANSFIELD   OH 279   TACO BELL   ORRVILLE   OH
280   TACO BELL   PORT CLINTON   OH 281   TACO BELL   TOLEDO (ALEXIS)   OH 282  
TACO BELL   TOLEDO (ALEXIS)   OH 283   TACO BELL   TOLEDO (CENTRAL)   OH 284  
TACO BELL   YOUNGSTOWN   OH 285   TACO BELL   MARIETTA   OH 286   TACO BELL  
CLARION   PA 287   TACO BELL   MERCER   PA 288   TACO BELL   BLUEFIELD   VA 289
  TACO BELL   BECKLEY   WV 290   TACO BELL   PRINCETON   WV

 



 6 

 

 

    TENANT   CITY   STATE 291   TGI FRIDAYS   MONROEVILLE   PA 292   TJ-MAXX  
NEW LENOX   IL 293   TRACTOR SUPPLY   DERIDDER   LA 294   TRACTOR SUPPLY  
SHREVEPORT   LA 295   TRACTOR SUPPLY   ALAMOGORDO   NM 296   TRACTOR SUPPLY  
MADISONVILLE   TX 297   TRACTOR SUPPLY   CARTHAGE   TX 298   TRACTOR SUPPLY  
GRANBURY   TX 299   TRACTOR SUPPLY   LUBBOCK   TX 300   TRACTOR SUPPLY   ODESSA
  TX 301   TRACTOR SUPPLY   HEMPHILL   TX 302   ULTA   COLUMBUS   MS 303   US
BANK   KIRKLAND   WA 304   US CELLULAR   JACKSONVILLE   NC 305   USAA  
JACKSONVILLE   NC 306   VACANT   WEST FRANKFORT   IL 307   VACANT   WEST
FRANKFORT   IL 308   VACANT   MT. PLEASANT   MI 309   VACANT   MT. PLEASANT   MI
310   VACANT   MT. PLEASANT   MI 311   VERIZON WIRELESS   HEATH   OH 312  
WAFFLE HOUSE   ALLENTOWN   PA 313   WALGREENS   ATLANTIC BEACH   FL 314  
WALGREENS   SILVER SPRINGS SHORES   FL 315   WALGREENS   ST. AUGUSTINE SHORES  
FL 316   WALGREENS   PORT ORANGE   FL 317   WALGREENS   BARNESVILLE   GA 318  
WALGREENS   FRANKFORT   KY 319   WALGREENS   LIVONIA   MI 320   WALGREENS   ANN
ARBOR   MI 321   WALGREENS   BIG RAPIDS   MI 322   WALGREENS   BRIGHTON   MI 323
  WALGREENS   CHESTERFIELD   MI 324   WALGREENS   DELTA TWP   MI 325   WALGREENS
  GRAND BLANC   MI 326   WALGREENS   GRAND RAPIDS   MI 327   WALGREENS   LOWELL
  MI 328   WALGREENS   MIDLAND   MI 329   WALGREENS   PONTIAC   MI 330  
WALGREENS   WATERFORD   MI 331   WALMART   HAZARD   KY 332   WALMART
NEIGHBORHOOD MARKET   VERO BEACH   FL 333   WAWA   NEWARK   DE 334   WAWA  
CASSELBERRY   FL 335   WAWA   KISSIMMEE   FL 336   WAWA   PINELLAS   FL 337  
WAWA   ST. PETERSBURG   FL 338   WAWA   ORLANDO   FL

 



 7 

 

 

    TENANT   CITY   STATE 339   WAWA   VINELAND   NJ 340   WAWA   CLIFTON
HEIGHTS   PA 341   WENDY'S   ALBANY   GA 342   WENDY'S   BLYTHEWOOD   SC 343  
WENDY'S   COLUMBIA   SC 344   WENDY'S   ARLINGTON   TX 345   WENDY'S  
SWEETWATER   TX 346   WEST MARINE   ORANGE BEACH   AL 347   WEST MARINE   CORPUS
CHRISTI   TX

 



 8 

 

 

SCHEDULE 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

Administrative Agent:

 

Administrative Agent’s Office

(for payments, Committed Loan Notices and Swing Line Loan Notices):


PNC Bank, National Association, as Administrative Agent
Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA  15219
Attention: Margaret Brown
Telephone: 412-768-9771

Telecopier: 412-705-2124
E-mail: margaret.brown@pnc.com

 

Other Notices as Administrative Agent:

 

PNC Bank, National Association, as Administrative Agent

755 W. Big Beaver (R1-YB94-24-1)
Troy, MI 48084
Attention: David C. Drouillard
Telephone: 248-729-8458

Telecopier: 248-729-8812
E-mail: david.drouillard@pnc.com

 

 

 

 

Borrower:

 

Agree Limited Partnership

c/o Agree Realty Corporation

70 East Long Lake Road

Bloomfield Hills, MI 48304
Attention: Matthew M. Partridge, Chief Financial Officer

Phone:248-419-6335

Fax:248-737-9110

E-mail:mpartridge@agreerealty.com

 

With a copy to:

 

Honigman Miller Schwartz and Cohn LLP

39400 Woodward Avenue

Suite 101

Bloomfield Hills, MI 48304-5151

Attention: Lowell D. Salesin

Phone:248-566-8540

Fax:248-566-8541

Email:lsalesin@honigman.com

  



 

 

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

[DATE]

 

To:PNC Bank, National Association, as Administrative Agent

Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA  15219
Attention: Margaret Brown
Telephone: 412-768-9771

Telecopier: 412-705-2124
E-mail: margaret.brown@pnc.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement), among Agree Realty Corporation, a
Maryland corporation (the “Parent”), Agree Limited Partnership, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank, National
Association, each as an L/C Issuer.

 

Pursuant to Section [2.01][2.02] of the Agreement, the undersigned hereby
requests:

 

1.[Select One]

¨A Revolving Loan Borrowing

¨A Term Loan Borrowing

¨A conversion of Committed Loans from __________ Rate Loans to _________ Rate
Loans for the following Class of Loans:

[Select One]

¨Revolving Loans

¨Tranche A Term Loans

¨Tranche B Term Loans

¨A continuation of Eurodollar Rate Loans for the following Class of Loans:

[Select One]

¨Revolving Loans

¨Tranche A Term Loans

¨Tranche B Term Loans

 

2.On ______________ (a Business Day)

 

3.In the principal amount of $ _____________________

 

4.Comprised of [Base Rate Loans][Eurodollar Loans]

 

5.With an Interest Period of ___ months [For Eurodollar Loans only]

 

 Exhibit A-1 

 

 

[Use following paragraph for each Credit Extension (other than a request for
conversion of Committed Loans to the other Type or a continuation of Eurodollar
Rate Loans)]

 

Pursuant to Section 5.02 of the Agreement, the undersigned hereby certifies:

 

1.The representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 7.01 of the Agreement.

 

2.No Default exists or would result from the proposed Credit Extension or from
the application of the proceeds thereof.

 

[remainder of page intentionally left blank]

 

 Exhibit A-2 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:       Title:    

 

[Signature Page to Committed Loan Notice]

 

 Exhibit A-3 

 

 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

[DATE]

 

To:PNC Bank, National Association, as Administrative Agent

Mail Stop: P7-PFSC-04-V
500 First Avenue
Pittsburgh, PA  15219
Attention: Margaret Brown
Telephone: 412-768-9771

Telecopier: 412-705-2124
E-mail: margaret.brown@pnc.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement), among Agree Realty Corporation, a
Maryland corporation (the “Parent”), Agree Limited Partnership, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank, National
Association, each as an L/C Issuer.

 

Pursuant to Section 2.05 of the Agreement, the undersigned hereby requests a
Swing Line Loan:

 

1.On ______________ (a Business Day)

 

2.In the principal amount of $ _____________________

 

[remainder of page intentionally left blank]

 

 Exhibit B-1 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:       Title:    

 

[Signature Page to Swing Line Loan Notice]

 

 Exhibit B-2 

 

 

EXHIBIT C-1

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Revolving Credit and Term Loan Agreement
dated as of December 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not defined herein shall have the meanings given to them in the
Agreement), among Agree Realty Corporation, a Maryland corporation (the
“Parent”), the Borrower, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent (the “Administrative Agent”),
Swing Line Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank,
National Association, each as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 Exhibit C-1-1 

 

 

[THIS NOTE IS INTENDED TO BE AN AMENDMENT AND RESTATEMENT OF, AND IS GIVEN IN
REPLACEMENT OF, THAT CERTAIN REVOLVING NOTE DATED JULY 21, 2014 ISSUED BY THE
BORROWER IN FAVOR OF THE LENDER (THE “PRIOR NOTE”) AND IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE PRIOR NOTE.]

 

[Signature Page Follows]

 

 Exhibit C-1-2 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:       Title:    

 

[Signature Page to Revolving Note]

 

 Exhibit C-1-3 

 

 

REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Revolving
Loan   Amount of
Revolving
Loan   End of
Interest
Period   Amount
of
Principal
or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                     
                                 

 

 Exhibit C-1-4 

 

 

EXHIBIT C-2

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
PNC Bank, National Association or registered assigns (the “Lender”) in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement), among Agree Realty Corporation, a
Maryland corporation (the “Parent”), the Borrower, the Lenders from time to time
party thereto, PNC Bank, National Association, as Administrative Agent (the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, and Citibank, N.A.
and Wells Fargo Bank, National Association, each as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Swing Line Note (this “Note”) is the Swing Line Note referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Swing Line Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 Exhibit C-2-1 

 

 

THIS NOTE IS INTENDED TO BE AN AMENDMENT AND RESTATEMENT OF, AND IS GIVEN IN
REPLACEMENT OF, THAT CERTAIN SWING LINE NOTE DATED JULY 21, 2014 ISSUED BY THE
BORROWER IN FAVOR OF THE LENDER (THE “PRIOR NOTE”) AND IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE PRIOR NOTE.

 

[Signature Page Follows]

 

 Exhibit C-2-2 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:     Title:    

 

[Signature Page to Swing Line Note]

 

 Exhibit C-2-3 

 

 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Amount of Swing Line Loan   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation Made By                                                      
                  

 

 Exhibit C-2-4 

 

 

EXHIBIT C-3

 

FORM OF TRANCHE A TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Tranche A Term Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Revolving Credit and Term Loan Agreement
dated as of December 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not defined herein shall have the meanings given to them in the
Agreement), Agree Realty Corporation, a Maryland corporation (the “Parent”), the
Borrower, the Lenders from time to time party thereto, PNC Bank, National
Association, as Administrative Agent (the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank, National
Association, each as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Tranche A Term Loan from the date of such Tranche A Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Tranche A Term Note (this “Note”) is one of the Tranche A Term Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Tranche A Term Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Tranche A Term Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 Exhibit C-3-1 

 

 

[THIS NOTE IS INTENDED TO BE AN AMENDMENT AND RESTATEMENT OF, AND IS GIVEN IN
REPLACEMENT OF, THAT CERTAIN EXISTING TERM NOTE DATED JULY 21, 2014 ISSUED BY
THE BORROWER IN FAVOR OF THE LENDER (THE “PRIOR NOTE”) AND IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE PRIOR NOTE.]

 

[Signature Page Follows]

 

 Exhibit C-3-2 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:       Title:    

 

[Signature Page to Tranche A Term Note]

 

 Exhibit C-3-3 

 

 

Tranche A Term LoanS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Tranche
A Term
Loan   Amount of
Tranche A
Term Loan   End of
Interest
Period   Amount
of
Principal
or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                     
                                 

 

 Exhibit C-3-4 

 

 

EXHIBIT C-4

 

FORM OF TRANCHE B TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or registered assigns (the “Lender”) in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Tranche B Term Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Revolving Credit and Term Loan Agreement
dated as of December 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; capitalized
terms used but not defined herein shall have the meanings given to them in the
Agreement), among Agree Realty Corporation, a Maryland corporation (the
“Parent”), the Borrower, the Lenders from time to time party thereto, PNC Bank,
National Association, as Administrative Agent (the “Administrative Agent”),
Swing Line Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank,
National Association, each as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Tranche B Term Loan from the date of such Tranche B Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Tranche B Term Note (this “Note”) is one of the Tranche B Term Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Tranche B Term Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Tranche B Term Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS PROVISIONS THEREOF (OTHER THAN
SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 Exhibit C-4-1 

 

 

[THIS NOTE IS INTENDED TO BE AN AMENDMENT AND RESTATEMENT OF, AND IS GIVEN IN
REPLACEMENT OF, THAT CERTAIN NEW TERM NOTE DATED JULY 21, 2014 ISSUED BY THE
BORROWER IN FAVOR OF THE LENDER (THE “PRIOR NOTE”) AND IS NOT INTENDED TO BE,
AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE PRIOR NOTE.]

 

[Signature Page Follows]

 

 Exhibit C-4-2 

 

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By: Agree Realty Corporation, a     Maryland corporation, its general partner
        By:     Name:       Title:    

 

[Signature Page to Tranche B Term Note]

 

 Exhibit C-4-3 

 

 

Tranche B Term Loans AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Tranche
B Term
Loan   Amount of
Tranche B
Term Loan   End of
Interest
Period   Amount
of
Principal
or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                     
                                 

 

 Exhibit C-4-4 

 

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________

 

To:PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement), among Agree Realty Corporation, a
Maryland corporation (the “Parent”), Agree Limited Partnership, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank, National
Association, each as an L/C Issuer.

 

The undersigned [chief executive officer][chief financial
officer][treasurer][controller] of the Parent hereby certifies as of the date
hereof that he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of the Parent, and that, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent. In such capacity, and not individually, the
undersigned further certifies that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

1.          The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.          The Parent has delivered the unaudited financial statements required
by Section 7.01(b) of the Agreement for the fiscal quarter of the Parent ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.          A review of the activities of the Parent and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period each Loan Party performed
and observed all its Obligations under the Loan Documents, and

 

 Exhibit D-1 

 

 

[Select One]

[to the best knowledge of the undersigned, in such capacity as [chief executive
officer][chief financial officer][treasurer][controller] of the Parent, and not
individually, that during such fiscal period, each Loan Party performed and
observed each covenant and condition of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

—or--

[to the best knowledge of the undersigned, in such capacity as [chief executive
officer][chief financial officer][treasurer][controller] of the Parent, and not
individually, that during such fiscal period, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default and its nature and status:]

 

4.          The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________________.

 

  By:     Name:     Title: [chief executive officer][chief financial
officer][treasurer][controller] of Agree Realty Corporation

 

 Exhibit D-2 

 

 

SCHEDULE 1

to the Compliance Certificate

 

For the Fiscal [Quarter][Year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below covenant compliance representations.

 

Covenant   Requirement   Actual Maximum Leverage Ratio   Not to exceed 60%1    
Maximum Secured Leverage Ratio   Not to exceed 40%     Minimum Tangible Net
Worth   Not to be less than the sum of (i) $480,986,250 plus (ii) an amount
equal to seventy-five percent (75%) of net equity proceeds received by the
Parent after September 30, 2016 (other than proceeds received in connection with
any dividend reinvestment program)     Minimum Fixed Charge Coverage Ratio   The
ratio of Adjusted EBITDA to Fixed Charges at the end of any quarter not to be
less than 1.50 to 1.0     Maximum Secured Recourse Indebtedness   Not to exceed
15%     Maximum Unencumbered Leverage Ratio   Not to exceed 60%2     Minimum
Unsecured Interest Expense Ratio   The ratio of Unencumbered Pool NOI to
Unsecured Interest Expense not to be less than 1.75 to 1.0     Industry
Concentration   Not more than 25% of annualized base rents of the Loan Parties
and their Subsidiaries for any 12 month period may be attributable to any one
industry type    

 



 



1 If Total Indebtedness exceeds 60% of Total Asset Value but does not exceed
65%, then the Borrower shall be deemed to be in compliance so long as (w) the
Borrower or any Subsidiary completed a Material Acquisition during the quarter
in which such percentage first exceeded 60%, (x) such percentage does not exceed
60% after the fiscal quarter immediately following the fiscal quarter in which
such Material Acquisition was completed, (y) the Borrower shall not maintain
compliance in reliance on this proviso more than one time during the term of the
Agreement and (z) such percentage is not greater than 65% at any time.

2 If Total Indebtedness that is Unsecured Indebtedness exceeds 60% of
Unencumbered Asset Value but does not 65%, then the Borrower shall be deemed to
be in compliance so long as (w) the Borrower or any Subsidiary completed a
Material Acquisition during the quarter in which such percentage first exceeded
60%, (x) such percentage does not exceed 60% after the fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (y) the Borrower shall not maintain compliance in reliance on this
proviso more than one time during the term of the Agreement and (z) such
percentage is not greater than 65% at any time.

 

 Exhibit D-3 

 

 

Covenant   Requirement   Actual

Minimum Number of Unencumbered Pool Properties

  Not less than 100     Permitted Investments   (a) Investments in unimproved
land holdings not to at any time exceed 10% of Total Asset Value         (b)
Investments in mortgages, mezzanine loans and notes receivable not to at any
time exceed 10% of Total Asset Value         (c) Investments in Construction in
Progress not to at any time exceed 20% of Total Asset Value         (d)
Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates not
to at any time exceed 20% of Total Asset Value         Investments pursuant to
clauses (a) through (d) above in the aggregate will not exceed 25% of Total
Asset Value     Permitted Distributions of Parent for any fiscal year  
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) 95% of Funds From Operations, calculated on a trailing twelve month basis,
and (ii) the amount of Restricted Payments required to be paid by the Parent in
order for it to (x) maintain its REIT status for federal or state income tax
purposes and (y) avoid the payment of federal or state income or excise tax    

 

 Exhibit D-4 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation,
the Letters of Credit, Swing Line Loans and any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 Exhibit E-1 

 

 



1. Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]           2. Assignee[s]:                       [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender]         3. Borrower(s):
Agree Limited Partnership, a Delaware limited partnership       4.
Administrative Agent: PNC Bank, National Association, as the administrative
agent under the Credit Agreement       5. Credit Agreement: The Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 15,
2016, among Agree Realty Corporation, a Maryland corporation, the Borrower, the
Lenders from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, Swing Line Lender and an L/C Issuer, and Citibank, N.A.
and Wells Fargo Bank, National Association, each as an L/C Issuer 6. Assigned
Interest[s]:    





 

Assignor[s]5   Assignee[s]6   Class
Assigned7   Aggregate Amount
of the Class of
Commitment/Loans
Assigned for all
Lenders8   Amount of the
Class of
Commitment/Loans
Assigned   Percentage
Assigned of
the Class of
Commitment/
Loans9   CUSIP
Number              $   $    %                    $   $    %                    
$   $    %     

 

[7.          Trade Date:                            ______________]10

 

[Page break]

 

 



5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Commitment”, “Revolving Loan”, “Tranche A Term Loan”, “Tranche B Term
Loan”, etc.)

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Class of
Commitment/Loans of all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 Exhibit E-2 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]13   [NAME OF ASSIGNOR]         By:     Name:     Title:          
[NAME OF ASSIGNOR]         By:     Name:     Title:           ASSIGNEE[S]14  
[NAME OF ASSIGNEE]         By:     Name:     Title:           [NAME OF ASSIGNEE]
        By:     Name:     Title:  

 



 



13 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

14 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

 

 Exhibit E-3 

 

 

[Consented to and]15 Accepted:

 

PNC BANK, NATIONAL ASSOCIATION, as

[Administrative Agent] [Swing Line Lender]

 

By:     Name:       Title:      

 

[Consented to and]16 Accepted:

 

[__________________], as an L/C Issuer

 

By:     Name:       Title:      

 

[Consented to:]17

 

AGREE LIMITED PARTNERSHIP, a Delaware limited partnership

 

  By:

Agree Realty Corporation,

a Maryland corporation, its general partner

            By:       Name:         Title:      

 

 



15 To be added only if the consent of the Administrative Agent and/or Swing Line
Lender, as applicable, is required by the terms of the Credit Agreement.

16 To be added only if the consent of the L/C Issuers is required by the terms
of the Credit Agreement.

17 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 Exhibit E-4 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1           Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the financial statements referenced in Section 6.05 thereof or of the
most recent financial statements delivered pursuant to Section 7.01(a) or
Section 7.01(b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 Exhibit E-5 

 

 

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 Exhibit E-6 

 

 

EXHIBIT F

 

FORM OF UNENCUMBERED POOL REPORT

 

To:PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of December 15, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement), among Agree Realty Corporation, a
Maryland corporation (the “Parent”), Agree Limited Partnership, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, Swing Line
Lender and an L/C Issuer, and Citibank, N.A. and Wells Fargo Bank, National
Association, each as an L/C Issuer.

 

The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on __________________ (the “Calculation
Date”), the Unencumbered Pool Amount was $_______________ computed as set forth
on Schedule I attached hereto.

 

The Borrower has caused this Unencumbered Pool Report to be executed and
delivered by its duly authorized officer on _______________________.

 

  By:     Name:       Title:  [chief executive officer][chief financial
officer][treasurer][controller] of Agree Limited Partnership

 

 Exhibit F-1 

 

 

SCHEDULE I

to the Unencumbered Pool Report

 

For the Fiscal [Quarter][Year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below elements of Unencumbered Pool NOI.

 

Requirement   Actual No more than 25% of the aggregate Unencumbered Pool NOI may
be in respect of Unencumbered Pool Properties that are located in any one
Metropolitan Statistical Area     No more than 20% of the aggregate Unencumbered
Pool NOI may be from a single tenant     Aggregate occupancy rate of all
Properties included as Unencumbered Pool Properties may not to be less than
80%18     No more than 15% of the aggregate Unencumbered Pool NOI may be
attributable to Properties leased under Eligible Ground Leases19    

 



 



18 If the aggregate occupancy rate is less than 80%, then Borrower shall exclude
from determination one or more Unencumbered Pool Properties as may be necessary
for such aggregate occupancy rate to equal or exceed 80%.

19 To the extent more than 15% of the aggregate Unencumbered Pool NOI is
attributable to Properties leased under Eligible Ground Leases, such excess
shall be excluded from the aggregate Unencumbered Pool NOI.

 

 Exhibit F-2 

